
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.49


[*]Confidential Treatment Requested. Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk to denote where omissions have been made. The
confidential material has been filed separately with the Securities and Exchange
Commission.


ASSET PURCHASE AND SALE AGREEMENT


(Dated as of January 31, 2006)

          


by and among

SANMINA-SCI CORPORATION,

and

SANMINA -SCI USA, INC.

and

SANMINA-SCI SYSTEMS SINGAPORE PTE. LTD.

and

ADAPTEC, INC.

and

ADAPTEC MANUFACTURING (S) PTE. LTD

           


--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
  Page(s)

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   1
 
1.1        Certain Definitions
 
1
ARTICLE II
PURCHASE AND SALE OF ASSETS
 
8
 
2.1        Purchase and Sale of Assets
 
8
 
2.2        Assumption of Liabilities
 
10
 
2.3        Closing
 
12
 
2.4        Post-Closing Purchase Price Adjustments
 
13
 
2.5        Prorations
 
15
 
2.6        Taxes
 
15
 
2.7        Exemptions
 
16
 
2.8        Nontransferable Assets
 
16
 
2.9        Taking of Necessary Action; Further Action
 
17
 
2.10        Allocation of Purchase Price Consideration
 
17
 
2.11        Earn-Out Consideration
 
17
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
20
 
3.1        Organization, Qualification, and Corporate Power
 
21
 
3.2        Authorization
 
21
 
3.3        No Conflicts
 
21
 
3.4        Consents
 
21
 
3.5        Business Unit Financial Data
 
21
 
3.6        Legal Compliance
 
22
 
3.7        Tax Matters
 
22
 
3.8        Title of Properties; Absence of Liens and Encumbrances; Condition of
Equipment
 
22
 
3.9        Intellectual Property
 
23
 
3.10        Contracts
 
25
 
3.11        Insurance
 
26
 
3.12        Litigation
 
26
 
3.13        Restrictions on Business Activities
 
26
 
3.14        Product Warranty
 
26
 
3.15        Employees
 
26
 
3.16        Employee Matters and Benefit Plans
 
26        


i

--------------------------------------------------------------------------------




 
3.17        Labor Matters
 
27
 
3.18        Environment, Health and Safety
 
27
 
3.19        Real Estate Representations
 
28
 
3.20        Fees
 
29
 
3.21        Sufficiency of Purchased Assets
 
29
 
3.22        Operations Permits
 
29
 
3.23        Non-Governmental Certifications
 
29
 
3.24        Customers
 
30
 
3.25        Suppliers
 
30
 
3.26        No Adverse Developments
 
30
 
3.27        Inventories
 
30
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER
 
30
 
4.1        Organization, Qualification, and Corporate Power
 
30
 
4.2        Authorization
 
31
 
4.3        No Conflicts
 
31
 
4.4        Consents
 
31
 
4.5        Payment of Purchase Price
 
31
ARTICLE V
PRE-CLOSING COVENANTS
 
32
 
5.1        Operation of Business
 
32
 
5.2        Access to Information
 
33
 
5.3        Notice of Developments
 
34
 
5.4        No Solicitation
 
34
 
5.5        Reasonable Efforts
 
34
 
5.6        Notices and Consents
 
34
 
5.7        Employee Matters
 
35
ARTICLE VI
OTHER AGREEMENTS AND COVENANTS
 
36
 
6.1        Confidentiality
 
36
 
6.2        Additional Documents and Further Assurances
 
36
 
6.3        Covenant Not to Compete
 
36
 
6.4        Covenants Regarding Books and Records and Retained Materials
 
38
 
6.5        Amendment to Singapore Transaction Inventory Put
 
39
ARTICLE VII
CONDITIONS TO THE CLOSING
 
39
 
7.1        Conditions to Parent's and Buyer's Obligation to Close
 
39        

ii

--------------------------------------------------------------------------------




 
7.2        Conditions to Seller's Obligations to Close
 
41
ARTICLE VIII
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
 
42
 
8.1        Representations, Warranties and Covenants
 
42
ARTICLE IX
INDEMNIFICATION
 
42
 
9.1        Indemnification by Seller
 
42
 
9.2        Indemnification by Buyer and Parent
 
43
 
9.3        Notice and Opportunity to Defend
 
43
 
9.4        Remedies
 
44
 
9.5        Certain Limitations
 
44
ARTICLE X
TERMINATION
 
46
 
10.1        Termination of the Agreement
 
46
 
10.2        Effect of Termination
 
46
ARTICLE XI
MISCELLANEOUS
 
47
 
11.1        Press Releases and Public Announcements
 
47
 
11.2        No Third Party Beneficiaries
 
47
 
11.3        Entire Agreement and Modification
 
47
 
11.4        Amendment
 
47
 
11.5        Waivers
 
47
 
11.6        Successors and Assigns
 
47
 
11.7        Counterparts
 
48
 
11.8        Headings
 
48
 
11.9        Notices
 
48
 
11.10        Governing Law
 
48
 
11.11        Severability
 
49
 
11.12        Expenses
 
49
 
11.13        Construction
 
49
 
11.14        Seller Disclosure Letter
 
49
 
11.15        Attorneys' Fees
 
49
 
11.16        Further Assurances
 
49
 
11.17        Time of Essence
 
49
 
11.18        Consent to Jurisdiction
 
49
 
11.19        Schedules and Exhibits
 
50
 
11.20        Guarantee by Parent
 
50

iii

--------------------------------------------------------------------------------




EXHIBITS


Exhibit A —   Form of Buyer Supply Agreement Exhibit B —   Form of Lease
Assumption Agreement Exhibit C —   Form of License Agreement Exhibit D —   Form
of Transition Services Agreement

SCHEDULES

Schedule 1.1(k)   Business Designs Schedule 1.1(l)   Business Intellectual
Property Schedule 1.1(m)   Business Software Schedule 1.1(o)   Capitalized Fixed
Assets Schedule 1.1(v)   Employees Schedule 1.1(cc)   Expensed Fixed Assets
Schedule 1.1(ee)   Finished Goods Inventory Schedule 1.1(yy)   Qualified
Products Schedule 1.1(mmm)   Transferred Trademarks and Domain Names
Schedule 2.1(b)(iii)(A)   Tangible Property Leases (Seller as Lessor)
Schedule 2.1(b)(iii)(B)   Tangible Property Leases (Seller as Lessee)
Schedule 2.1(b)(iv)   Real Property Leases Schedule 2.1(b)(vii)   Assigned
Contracts Schedule 2.1(b)(viii)   Assigned Permits Schedule 2.1(b)(ix)   Prepaid
Expenses Schedule 2.1(c)(xv)   Excluded Assets Schedule 2.2(b)(vii)  
Outstanding Purchase Orders Schedule 2.10   Purchase Price Allocation
Schedule 2.11(b)(ii)   Qualified Business Customers Schedule 2.11(d)   Payment
Schedule Schedule 5.7(a)   Offered Employees Schedule 5.7(b)   Employee
Retention Bonus Reserve Schedule 6.3(c)   Jupiter Products Schedule 6.5  
Singapore Business Products Inventories Schedule 7.1(e)   Required Third-Party
Notices and Consents Schedule 7.1(f)(ii)   Conveyance Documents
Schedule 7.1(f)(v)   Liens Schedule 7.1(j)   Requisite Transferred Employee Base

iv

--------------------------------------------------------------------------------






ASSET PURCHASE AND SALE AGREEMENT


        THIS ASSET PURCHASE AND SALE AGREEMENT (this "Agreement") is made and
entered into as of January 31, 2006, by and among Sanmina-SCI Corporation, a
Delaware corporation ("Parent"), and Sanmina-SCI USA, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent ("Buyer") and Sanmina-SCI
Systems Singapore Pte. Ltd., a wholly-owned subsidiary of Parent
("Sanmina-Singapore"), on the one hand, and on the other hand, Adaptec, Inc., a
Delaware corporation ("Seller") and Adaptec Manufacturing (S) Pte. Ltd., a
Singapore corporation and a wholly-owned subsidiary of Seller
("Adaptec-Singapore"). Parent, Buyer, Seller and Adaptec-Singapore are sometimes
referred to herein individually as a "Party" and collectively as the "Parties."


RECITALS


        A.    Seller is engaged in the Business (as hereinafter defined) at the
Facility (as hereinafter defined), which is located in Colorado Springs,
Colorado.

        B.    Seller and Adaptec Singapore desire to sell to Buyer and
Sanmina-Singapore, and Buyer and Sanmina-Singapore desire to purchase from
Seller and Adaptec Singapore, on the terms and subject to the conditions set
forth herein, the Purchased Assets of Seller described herein, and Seller
desires Buyer to assume the Assumed Liabilities, which Buyer would agree to
assume on the terms and subject to the conditions set forth herein.

        C.    Seller, Adaptec Singapore, Buyer and Sanmina-Singapore intend to
amend and modify the Singapore Supply Agreement (as defined below) pursuant to
Section 6.5 hereof.

        C.    The Board of Directors of each of Parent, Buyer,
Sanmina-Singapore, Seller and Adaptec-Singapore believes it is in the best
interests of its respective corporation and stockholders that the transactions
contemplated hereby be consummated and, in furtherance thereof, has approved
this Agreement and the transactions contemplated hereby.

        D.    Parent, Buyer, Sanmina-Singapore, Seller and Adaptec-Singapore
desire to make certain representations, warranties, covenants and other
agreements in connection with the transactions contemplated hereby.

        NOW, THEREFORE, in consideration of the covenants and representations
set forth herein, and for other good and valuable consideration, the parties
agree as follows:


ARTICLE I

DEFINITIONS


        1.1    Certain Definitions.    As used in this Agreement, the following
terms have the following meanings (terms defined in the singular to have a
correlative meaning when used in the plural and vice versa). Certain other terms
are defined in the text of this Agreement.

        (a)   "Actions or Proceeding" means any action, suit, proceeding or
arbitration.

        (b)   "Affiliate" means any Person that directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with the Person specified. For purposes of this definition, control of a
Person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person whether by voting power, Contract or
otherwise and, in any event and without limitation of the previous sentence, any
Person owning ten percent (10%) or more of the voting securities of another
Person shall be deemed to control that Person.

        (c)   "Ancillary Agreements" shall have the meaning given to such term
in Section 2.3(e).

1

--------------------------------------------------------------------------------






        (d)   "Assets" of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto, owned
by such Person, including without limitation, accounts and notes receivable,
chattel paper, documents, instruments, general intangibles, real estate,
equipment, inventory and goods.

        (e)   "Assumed Employment Liabilities" means, and is limited to, the
Employment Liabilities with respect to the Transferred Employees for accrued
vacation time that is accrued on the books and records of Seller as of the
Closing Date for periods prior to the Closing Date and which has not been paid
or satisfied by Seller by the Closing Date ("Accrued Vacation"), but, with
respect to each Transferred Employee, not in excess of such Transferred
Employee's Maximum Assumed Accrued Vacation (as defined below). For purposes of
this definition, an individual Transferred Employee's "Maximum Assumed Accrued
Vacation" is an amount equal to the lesser of (i) forty (40) hours of such
Transferred Employee's Accrued Vacation or (ii) such Transferred Employee's
actual Accrued Vacation as of the Closing Date.

        (f)    "Assumed Liabilities" shall have the meaning given to such term
in Section 2.2(b).

        (g)   "Benefit Plan" means any Retirement Plan and any plan, program,
policy, contract, agreement or other arrangement providing for compensation,
loans (other than travel allowances and relocation packages), severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits, health, sickness, dental, vision, life,
disability, sabbatical, or accidental death and dismemberment benefits, or other
employee benefits or remuneration of any kind, whether written or unwritten,
funded or unfunded, including, without limitation, each "employee benefit plan,"
within the meaning of Section 3(3) of ERISA, which is or has been maintained,
contributed to, or required to be contributed to, by the Seller or its ERISA
Affiliates for the benefit of any Transferred Employee, or with respect to which
the Seller or its ERISA Affiliates have or may have any liability or obligation
to any Transferred Employee.

        (h)   "Books and Records" of any Person means, with respect to a
particular line of business conducted by such Person, all files, documents,
instruments, papers, books and records relating to such line of business and its
operations, condition (financial or other), results of operations and the Assets
of such Person used in such line of business, including without limitation,
statements of operations, budgets, reliability and cost data, pricing
guidelines, ledgers, journals, deeds, title policies, copies of Contracts,
copies of Permits, customer lists, operational data and plans and environmental
studies and plans relating to such line of business.

        (i)    "Business" means Seller's operations to develop, design, supply,
manufacture and market block-based storage solutions, which consist of the
integration and development of RAID (redundant array of independent disks)
controllers and external storage enclosures; provided that the Business does not
include the business of developing, designing, supplying or manufacturing RAID
controllers, the business of marketing RAID controllers as standalone products,
or the business of developing or marketing software or other components of RAID
controllers as standalone products.

        (j)    "Business Day" shall mean a day other than Saturday and Sunday or
any day on which banks located in the State of New York or the State of
California are authorized or obligated to close.

        (k)   "Business Designs" means the specifications, architecture, and
design documents for the storage enclosure products listed in Schedule 1.1(k).

        (l)    "Business Intellectual Property" shall mean Intellectual Property
owned by Seller and used primarily in the conduct of the Business in the manner
conducted by Seller as of the date hereof and the Closing Date. The Business
Intellectual Property includes the Seller Registered

2

--------------------------------------------------------------------------------






Business Intellectual Property (as defined below) which is listed in
Section 3.9(a)(i) of the Seller Disclosure Letter and the patents, patent
applications and invention disclosures listed on Schedule 1.1(l).

        (m)  "Business Software" means the software listed in Schedule 1.1(m).

        (n)   "Buyer Supply Agreement" means that certain Storage System Product
Supply Agreement substantially in the form set forth in Exhibit A hereto to be
entered into by Buyer and Seller (and Parent, for the purposes of having Parent
guarantee the performance of Buyer's obligations thereunder).

        (o)   "Capitalized Fixed Assets" means all items of plant, equipment,
machinery, tools, furniture and furnishings and other tangible assets listed on
Schedule 1.1(o), provided, however, that as defined herein, Capitalized Fixed
Assets shall not include: (i) the Expensed Finished Assets, (ii) the Finished
Goods Inventory, (iii) any of the Excluded Assets, (iv) the Facility, (v) any
leasehold improvements or fixtures, any buildings or other structures, or
(vi) any information technology systems or custom equipment.

        (p)   "Closing Date" means the date which is two (2) Business Days
following the satisfaction or, if permitted pursuant to the terms of Article VII
hereof, waiver of the conditions to Closing set forth in Article VII hereof, or
at such other date as the parties hereto shall mutually agree.

        (q)   "Closing Net Asset Value" shall mean an amount equivalent to the
Net Asset Value as set forth in the Closing Net Asset Value Statement.

        (r)   "Closing Net Asset Value Statement" shall have the meaning given
to such term in Section 2.4(a).

        (s)   "COBRA" means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.

        (t)    "Contract" means any written or legally binding oral agreement,
contract, understanding, license, instrument, note, guaranty, indemnity,
representation, warranty, deed, assignment, power of attorney, certificate,
purchase order, work order, insurance policy, benefit plan, commitment,
covenant, assurance or undertaking of any nature.

        (u)   "Definitive Agreements" means, collectively, this Agreement and
the Ancillary Agreements.

        (v)   "Employees" means the current employees (including without
limitation, the Transferred Employees), of Seller or any Subsidiary of Seller
listed in Schedule 1.1(v), each of whom is employed in connection with the
Business.

        (w)  "Employee Retention Bonus Reserve" means a reserve to fund payment
of certain bonuses (the "Employee Retention Bonuses") Buyer and Seller have
agreed will be paid to certain of the Transferred Employees. The Transferred
Employees eligible to receive Employee Retention Bonuses and the amount of the
Employee Retention Bonus each such Transferred Employee is eligible to receive
is set forth on Schedule 5.7(b) hereto. The Employee Retention Bonuses Reserve
will equal the sum of such Employee Retention Bonuses.

        (x)   "Employment Agreement" shall mean each management, employment,
severance, consulting, relocation, repatriation, expatriation, visa or work
permit between Seller or any Subsidiary and any Employee.

        (y)   "Employment Liabilities" shall mean any and all claims, debts,
liabilities, commitments and obligations, whether fixed, contingent or absolute,
matured or unmatured, liquidated or unliquidated, accrued or unaccrued, known or
unknown, however arising, including all costs and

3

--------------------------------------------------------------------------------






expenses relating thereto arising under law, rule, regulation, permit, action or
proceeding before any governmental authority, order or consent decree or any
award of any arbitrator of any kind payable to any Benefit Plan, Employment
Agreement relating to an Employee and arising from such Employee's employment
with Seller or any ERISA Affiliate prior to the Closing Date, including, without
limitation, any Termination Liabilities.

        (z)   "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended.

        (aa)    "ERISA Affiliate" shall mean each majority-owned subsidiary of
Seller and any Person under common control with each Seller or any of Seller's
majority-owned Subsidiaries within the meaning of Section 414(b), (c), (m) or
(o) of the Code and the regulations issued thereunder.

        (bb)    "Excluded Liabilities" shall have the meaning given to such term
in Section 2.2(c).

        (cc)    "Expensed Fixed Assets" means all items of computers and
computer supplies, office materials and supplies and other tangible assets
listed on Schedule 1.1(cc), provided, however, that as defined herein, Expensed
Fixed Assets shall not include: (i) the Capitalized Fixed Assets, (ii) the
Finished Goods Inventory, (iii) any of the Excluded Assets, (iv) the Facility
and (v) any leasehold improvements or fixtures, any buildings or other
structures, or (vi) any information technology systems or custom equipment.

        (dd)    The "Facility" means the office facility used in the operation
of the Business and located at Suite 100 of the Research Park Five Building,
5385 Mark Dabling Boulevard, Colorado Springs, Colorado 80918.

        (ee)    "Finished Goods Inventory" means the items of finished goods
inventory of the Business listed and described in Schedule 1.1(ee) and
"Consigned Finished Goods Inventory" means any Finished Goods Inventory which is
located at a consigned customer site as specified in Schedule 1.1(ee).

        (ff)    "Governmental Body" means any applicable: (i) nation, province,
state, county, city, town, village, district, or other jurisdiction of any
nature; (ii) federal, provincial, state, local, municipal, foreign, or other
government; (iii) governmental or quasi governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal); or (iv) body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, regulatory, or
taxing authority or power of any nature.

        (gg)    "Indebtedness" of any Person means all monetary obligations of
such Person (i) for borrowed money, (ii) evidenced by notes, bonds, debentures
or similar instruments, (iii) for the deferred purchase price of goods or
services (other than trade payables or accruals incurred in the ordinary course
of business), (iv) under capital leases or (v) in the nature of guarantees of
the obligations described in clauses (i) through (iv) above of any other Person.

        (hh)    "Intellectual Property" means any or all of the following and
all worldwide common law and statutory rights in, arising out of, or associated
therewith: (i) United States and foreign patents and utility models and
applications therefor and all reissues, divisions, reexaminations, renewals,
extensions, provisionals, continuations and continuations in-part thereof
("Patents"); (ii) inventions (whether patentable or not), improvements, trade
secrets, proprietary information, know-how, and any rights in technology,
invention disclosures, technical data and customer lists, and all documentation
relating to any of the foregoing; (iii) copyrights, copyright registrations and
applications therefor, and all other rights corresponding thereto throughout the
world; (iv) domain names, uniform resource locators ("URLs"), other names and
locators associated with the Internet, and applications or registrations
therefor ("Domain Names"); (v) industrial designs and any registrations and
applications therefor; (vi) trade names, logos, common law trademarks and
service marks, trademark and service mark registrations, related goodwill and
applications therefor

4

--------------------------------------------------------------------------------






throughout the world ("Trademarks"); (vii) all rights in databases and data
collections; (viii) all moral and economic rights of authors and inventors,
however denominated; and (ix) any similar or equivalent rights to any of the
foregoing (as applicable).

        (ii)    "Intellectual Property Contracts" shall have the meaning given
to such term in Section 3.9(a)(ii).

        (jj)    "Law" means any applicable law, statute, rule, regulation,
ordinance, extension order, or other pronouncement having the effect of law of
the United States, any foreign country or any U.S. or foreign state, county,
city or other political subdivision or of any Governmental Body.

        (kk)    "Lease Assumption Agreement" shall mean that certain Assignment,
Assumption and Consent to Assignment Agreement substantially in the form
attached as Exhibit B hereto between Buyer and Parent and the lessor of the
Facility, pursuant to which Buyer and Parent shall assume Seller's obligation
under the Real Property Lease for the Facility.

        (ll)    "Liability" means any Indebtedness, obligation or other
liability of a Person (whether absolute, accrued, contingent, fixed or
otherwise, or whether due or to become due).

        (mm)    "License Agreement" means that certain License Agreement
substantially in the form attached as Exhibit C hereto between Seller and Buyer.

        (nn)    "Lien" means any mortgage, pledge, lien, charge, claim, security
interest, adverse claims of ownership or use, restrictions on transfer, defect
of title or other encumbrance of any sort, other than (a) mechanic's,
materialmen's, and similar liens that arise by operation of law and relate to
amounts not yet due and payable, and (b) customary liens for Taxes not yet due
and payable.

        (oo)    "Material Adverse Effect" means with respect to (i) Parent or
Buyer, any material adverse change in the business, operations, assets
(including intangible assets), liabilities (contingent or otherwise), results of
operations or financial performance, condition (financial or otherwise) of such
Party, which is material to Parent and Buyer, taken as a whole, and (ii) with
respect to Seller, any material adverse change in the business, operations,
assets (including intangible assets), liabilities (contingent or otherwise),
results of operations or financial performance or condition (financial or
otherwise) of Seller which is material to the Business taken as a whole;
provided, however, that in determining whether or not a Material Adverse Effect
has occurred, any effect to the extent attributable to the following shall not
be considered: (a) changes in laws, rules or regulations of general
applicability or interpretations thereof by governmental entities, (b) changes
affecting the computing and storage segments of the electronics industry,
provided that such changes do not affect such Person in a substantially
disproportionate manner than the effect of such changes on such industry
segments as a whole; and (c) any effect resulting from the announcement of this
Agreement in accordance with this Agreement.

        (pp)    "Multiemployer Plan" shall mean any "Pension Plan" which is a
"multiemployer plan," as defined in Section 3(37) of ERISA.

        (qq)    "Net Asset Value" shall mean an amount equivalent to: (i) the
sum of (A) the net book value of the Capitalized Fixed Assets on the books of
Seller on the Closing Date, plus (B) the fair market value of the Expensed Fixed
Assets on the books of Seller on the Closing Date, plus (C) for each unit of
Finished Goods Inventory (other than Consigned Finished Goods Inventory) that
does not incorporate a disk drive, an amount equal to [*] of the Bill of
Material Cost (as defined below) for such unit of Finished Goods Inventory on
the Closing Date plus (D) for each unit of Consigned Finished Goods Inventory
that does not incorporate a disk drive, an amount equivalent to [*] of the Bill
of Material Cost for such unit of Consigned Finished Goods Inventory on the
Closing Date plus the actual historical freight costs incurred by Seller to ship
such unit of

5

--------------------------------------------------------------------------------






Consigned Finished Goods Inventory to the applicable customer's site, plus
(E) for each unit of Finished Goods Inventory (other than Consigned Finished
Goods Inventory) into which a disk drive is incorporated, an amount equal to the
Baseline Material Costs (as defined in the Singapore Supply Agreement) for such
unit of Finished Goods Inventory plus (1) [*] for all components of such unit
other than disk drives and (2) [*] for disk drives in such unit, plus (F) for
each unit of Consigned Finished Goods Inventory into which a disk drive is
incorporated, an amount equal to the Baseline Material Costs (as defined in the
Singapore Supply Agreement) for such unit plus (1) [*] for all components of
such unit other than disk drives and (2) [*] for disk drives in such unit and
(3) the actual historical freight costs incurred by Seller to ship such unit of
Consigned Finished Goods Inventory to the applicable customer's site: minus
(ii) the sum of (A) the amount of the Assumed Employment Liabilities plus
(B) the amount of the Employee Retention Bonus Reserve. As used in this
definition, the term "Bill of Material Cost" shall, with respect to a unit of
Finished Goods Inventory, mean the actual cost to Seller of the materials and
components incorporated into such unit.

        (rr)    "Order" means any writ, judgment, decree, injunction,
administrative order, directive or similar order or directive of any
Governmental Body (in each such case whether preliminary or final).

        (ss)    "Pension Plan" shall mean each Employee Plan which is an
"employee pension benefit plan," within the meaning of Section 3(2) of ERISA.

        (tt)    "Permit" shall mean a license, permit, authorization,
registration, certificate, variance, approval, consent and franchise and similar
right obtained from governments and any Governmental Body, and any pending
applications relating to any of the foregoing.

        (uu)    "Person" means any individual, corporation (including any non
profit corporation), company, general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
Governmental Body or other entity.

        (vv)    "Preliminary Net Asset Value" shall have the meaning given to
such term in Section 2.3(c)

        (ww)    "Preliminary Net Asset Value Statement" shall have the meaning
givento such term in Section 2.3(c).

        (xx)    "Purchase Price" means an amount equal to (i) the Preliminary
Net Asset Value (as adjusted pursuant to Section 2.4) plus an amount equal to
$8,450,000 (such sum, the "Closing Purchase Price"), plus (ii) the right to
receive the Earn-Out Consideration pursuant to Section 2.11 hereof.

        (yy)    "Qualified Products" means the products listed on
Schedule 1.1(yy).

        (zz)    "Registered Intellectual Property" means all United States,
international and foreign: (i) patents, including applications therefor;
(ii) registered trademarks, applications to register trademarks, including
intent-to-use applications, or other registrations or applications related to
trademarks; (iii) copyright registrations and applications to register
copyrights; (iv) registered mask works and applications to register mask works;
(v) domain name registrations; and (vi) any other Intellectual Property that is
the subject of an application, certificate, filing, registration or other
document issued by, filed with, or recorded by, any private, state, government
or other public or quasi-public legal authority at any time.

        (aaa)    "Representatives" means, with respect to a Person, that
Person's officers, directors, employees, accountants, counsel, investment
bankers, financial advisors, agents and other representatives.

6

--------------------------------------------------------------------------------






        (bbb)    "Retained Manufacturing Materials" means all materials,
technical information and documentation existing as of the Closing Date that are
necessary to build, manufacture, test, operate, maintain or support the
Qualified Products, as the Qualified Products were manufactured on the Closing
Date.

        (ccc)    "Retained Software" means the software or firmware, in source
code and executable (binary) code forms that is incorporated into the Qualified
Products, as the Qualified Products were distributed or otherwise made
commercially available by Seller prior to the Closing Date.

        (ddd)    "Retirement Benefit Rights" means any pension, lump sum,
gratuity or any right or benefit of a financial nature or value, provided or
generally intended to be provided to (or in respect of) an Employee upon
termination of such Employee's employment, due to resignation, dismissal,
retirement or on death, and excluding payments required to be made as
compensation for breach of the employment relationship by the employer.
Post-retirement health benefits are deemed to be "Retirement Benefit Rights";
provided, however, that benefits provided under an arrangement the sole purpose
of which is to provide benefits upon injury or death by accident occurring while
an individual is a service provider to the Seller or its ERISA Affiliates are
not Retirement Benefit Rights.

        (eee)    "Retirement Plan" means a written arrangement for the provision
of Retirement Benefit Rights to Employees (and, if applicable, beneficiaries
thereof).

        (fff)    "Seller Contract" means any Contract: (a) to which Seller or
any Subsidiary of Seller is a party; (b) by which Seller or any Subsidiary of
Seller or any of its assets is or may become bound or under which Seller or any
Subsidiary of Seller has, or may become subject to, any obligation; or (c) under
which Seller or any Subsidiary of Seller has or may acquire any right or
interest.

        (ggg)    "Seller Registered Intellectual Property" shall mean all of the
Business Intellectual Property that is Registered Intellectual Property.

        (hhh)    "Seller's Retained Environmental Liabilities" means any
liability, obligation, judgment, penalty, fine, cost or expense, (including
reasonable attorneys' fees and environmental consultant costs) of any kind or
nature, or the duty to indemnify, defend or reimburse any Person with respect
to: (i) the presence on or before the Closing Date of any Hazardous Material in
the soil, groundwater, surface water, air or building materials of the Facility
as of the Closing Date ("Pre-Existing Contamination"); (ii) the migration at any
time prior to or after the Closing Date of Pre-Existing Contamination to any
other real property, or the soil, groundwater, surface water, air or building
materials thereof; (iii) the exposure of any Person to Pre-Existing
Contamination or to Hazardous Materials in the course of or as a consequence of
any activities of the Business at the Facility prior to the Closing, without
regard to whether any health effect of the exposure has been manifested as of
the Closing Date; (iv) the violation of any Environmental Laws by the Seller or
its agents, employees, predecessors in interest, contractors, invitees or
licensees prior to the Closing Date or in connection with Seller's operation of
the Business prior to the Closing Date; and (v) any actions or proceedings
brought or threatened by any third party with respect to any of the foregoing
that existed as of the Closing Date. The foregoing notwithstanding, the
Liabilities of the type described above in this paragraph shall not be
considered to be Seller's Retained Environmental Liabilities to the extent that
it arises from the negligence of Parent, Buyer or any of their Subsidiaries or
Affiliates.

        (iii)    "Singapore Supply Agreement" means that certain Manufacturing
Services and Supply Agreement dated as of January 9, 2006 between Seller and
Parent.

        (jjj)    "Singapore Transaction" means the purchase and sale of certain
assets of Adaptec Singapore pursuant to an Asset Purchase and Sale Agreement
dated as of December 23, 2005 (the "Singapore APA") among Adaptec Singapore,
Parent and Sanmina-Singapore.

7

--------------------------------------------------------------------------------





        (kkk)    "Standard Form Agreement" means the standard form of the
following Contracts currently used by Seller or any Subsidiary of Seller in
connection with the Business: (i) development agreement; (ii) distributor or
reseller agreement; (iii) employee agreement containing any assignment or
license of Intellectual Property or Intellectual Property rights or any
confidentiality provision; (iv) consulting or independent contractor agreement
containing any assignment or license of Intellectual Property or Intellectual
Property rights or any confidentiality provision; (v) confidentiality or
nondisclosure agreement; or (vi) purchase orders and sales orders in the
ordinary course of business.

        (lll)    "Subsidiary" of a Person means any corporation, partnership,
joint venture, association and other entity controlled by such Person directly
or indirectly through one or more intermediaries where, for purposes of this
definition, "control" means ownership of outstanding stock or other voting
securities of an entity possessing more than fifty percent (50%) of the voting
power of all outstanding voting securities of such entity.

        (mmm)    "Transferred Trademarks and Domain Names" means the trademarks
and domain names owned by Seller and used by Seller in the conduct of the
Business and set forth on Schedule 1.1(mmm).

        (nnn)    "Transferred Employee" means any Employee currently providing
services to Seller who will become an employee of Buyer upon the Closing as a
result of consummation of the Transactions.

        (ooo)    "Transactions" means the transactions which are the subject
matter of (i) this Agreement for the sale and acquisition of the Purchased
Assets and the assumption of the Assumed Liabilities of the business and
(ii) the Ancillary Agreements.

        (ppp)    "Transition Services Agreement" means that certain Transition
Services Agreement substantially in the form attached as Exhibit D hereto among
Parent, Buyer and Seller.


ARTICLE II

PURCHASE AND SALE OF ASSETS


        2.1    Purchase and Sale of Assets.    

        (a)    Purchase and Sale.    Upon the terms and subject to the
conditions set forth herein, at the Closing (as defined in Section 2.3(a)
hereof), (i) Buyer and Sanmina-Singapore shall purchase from Seller and
Adaptec-Singapore, and Seller and Adaptec-Singapore shall irrevocably sell,
convey, transfer, assign and deliver to Buyer and Sanmina-Singapore, the
Purchased Assets (as defined in Section 2.1(b) hereof), free and clear of all
Liens (other than Permitted Liens). All references in this Agreement to payments
or amounts of cash refer to, and are stated in, U.S. Dollars.

        (b)    Definition of Purchased Assets.    For all purposes of and under
this Agreement, the term "Purchased Assets" shall mean, refer to and include,
all of Seller's and Adaptec-Singapore's right, title and interest in and to all
of the following tangible and intangible assets, properties and rights to the
extent owned by and used for or held for use by Seller and/or Adaptec-Singapore
at the Closing (but specifically excluding the Excluded Assets (as defined in
Section 2.1(c) hereof)):

        (i)    the Capitalized Fixed Assets, the Expensed Fixed Assets, the
Finished Goods Inventory (including the Consigned Finished Goods Inventory) and
the Inventories (collectively, the "Tangible Personal Property");

        (ii)   the Business Designs and all Business Intellectual Property
associated therewith and the Business Software and all Business Intellectual
Property associated therewith;

8

--------------------------------------------------------------------------------






        (iii)  all rights of Seller in, to or under (A) the leases or subleases
of tangible personal property listed in Schedule 2.1(b)(iii)(A) as to which
Seller is the lessor or sublessor, and (B) the leases of tangible personal
property described in Schedule 2.1(b)(iii)(B) as to which a Seller is the lessee
or sublessee, together with any options to purchase the underlying property (the
leases and subleases described in subclauses (A) and (B) hereof, the "Personal
Property Leases");

        (iv)  all rights of Seller in, to our under the lease or leases of real
property listed in Schedule 2.1(b)(iv) as to which Seller is the lessee or
sublessee, excluding any right to the any return or refund of any security
deposit provided to the landlord under any such Real Property Lease (the "Real
Property Leases");

        (v)   the Transferred Trademarks and Domain Names;

        (vi)  all Books and Records of Seller solely relating to the Purchased
Assets or necessary for the conduct of the Business at the Closing, other than
Books and Records of Seller concerning trade secrets or other confidential
information of Seller, privileged information or information subject to attorney
work-product protection or records and files of Employees relating to any time
periods prior to the Closing or relating to any other human resource matters
(the "Business Records"), subject to Seller's right to retain copies of all
Business Records as provided in Section 6.4 hereof;

        (vii) all rights under the Contracts to which Seller is a party that are
set forth on Schedule 2.1(b)(vii), other than the Excluded Agreements (the
"Assigned Contracts");

        (viii) all Permits (including applications therefor) held by Seller and
used the conduct of the Business and set forth on Schedule 2.1(b)(viii), in each
case to the extent transferable (the "Assigned Permits");

        (ix)  all prepaid expenses listed in Schedule 2.1(b)(ix) (the "Prepaid
Expenses"); and

        (x)   the goodwill associated exclusively with the Business.

        (c)    Definition of Excluded Assets.    Notwithstanding anything to the
contrary set forth in this Section 2.1 or elsewhere in this Agreement, the term
"Excluded Assets" shall mean (and the term "Purchased Assets" shall not mean,
refer to or include) any assets or properties of Seller that are not expressly
defined herein as "Purchased Assets," including, but not limited to, the
following, to the extent owned, used or held for use by Seller as of the
Closing:

        (i)    Cash, cash equivalents, investments in cash, securities or
otherwise, and all bank accounts or similar deposit accounts, and all Seller
brokerage or securities accounts of any kind owned or held by Seller or any of
its Subsidiaries or Affiliates;

        (ii)   all refunds of Taxes (or rights thereto) with respect to Taxes
paid or accrued by Seller and not reimbursed or paid by Buyer;

        (iii)  all claims, actions, deposits, prepayments, refunds, causes of
action, choses in action, rights of recovery, rights of set off, and rights of
recoupment of any kind or nature (including any such item relating to Taxes) to
the extent attributable to the Excluded Agreements, Retained Contracts, Excluded
Assets or the Excluded Liabilities;

        (iv)  all rights of Seller under this Agreement and any Ancillary
Agreement to which Seller is a party or under any agreement, certificate,
instrument, or other document executed and delivered by Seller in connection
with the Transactions or any written side agreement between Seller and Buyer
entered into on or after the date hereof relating to the Transactions;

9

--------------------------------------------------------------------------------






        (v)   all Books and Records of Seller which are not Business Records,
including, without limitation, those that relate to the Taxes, Excluded
Agreements, Retained Contracts or Excluded Assets and all Books and Records
relating to the Employees or any other employees of Seller or to any human
resource matters; provided, however, that Seller agrees that, for purposes
reasonably related to Buyer's conduct of the Business, Seller shall provide
Buyer with copies of (at Buyer's expense), or reasonable access to, such books
and records to the extent that any such books and records relate to the
Business, the Purchased Assets or Assumed Liabilities and do not contain trade
secrets or other confidential information of Seller, privileged information,
information subject to attorney work-product protection or records and files of
or relating to any employees relating to any time periods prior to the Closing
or relating to any other human resource matters;

        (vi)  all accounts receivable and all notes, bonds and other evidences
of Indebtedness of and rights to receive payments arising out of any sales
occurring in the conduct of the Business or otherwise prior to the Closing Date,
and all security agreements related thereto, including any rights with respect
to any third party collection procedures or any other Actions or Proceedings
which have been commenced in connection therewith;

        (vii) all insurance policies, and refunds paid or payable in connection
with the cancellation or discontinuance of any such insurance policies following
the Closing related to or connected with the Business or the Purchased Assets
prior to the Closing Date;

        (viii) all Contracts to which any Seller is a party other than Assigned
Contracts ("Retained Contracts") and any and all rights of Seller under such
Retained Contracts;

        (ix)  all Intellectual Property of Seller and its Affiliates and
Subsidiaries, other than (A) the Business Intellectual Property, including the
Business Intellectual Property embodied in and/or related to the Business
Designs and the Business Software, and (B) the Transferred Trademarks and Domain
Names;

        (x)   all tangible personal property of Seller other than the Tangible
Personal Property;

        (xi)  all real property of Seller;

        (xii) all Permits of Seller other than the Assigned Permits;

        (xiii) all prepaid expenses of Seller other than the Prepaid Expenses;

        (xiv) all security deposits of Seller (including but not limited to any
right to the any return or refund of any security deposit provided to the
landlord under any Real Property Lease or any Personal Property Lease); and

        (xv) the assets, property and rights set forth in Schedule 2.1(c)(xv).

        2.2    Assumption of Liabilities.    

        (a)    Assumption.    Upon the terms and subject to the conditions set
forth herein, at the Closing, Buyer shall assume from Seller (and in the case of
Section 2.2(b)(vi), Adaptec Singapore), and Seller shall irrevocably convey,
transfer and assign to Buyer, all of the Assumed Liabilities (as defined in
Section 2.2(b) hereof). Buyer shall not assume any liabilities of Seller or
Adaptec Singapore pursuant hereto, other than the Assumed Liabilities. Parent
hereby agrees to guarantee to Seller the Buyer's timely payment, performance and
satisfaction in full of all Assumed Liabilities.

        (b)    Definition of Assumed Liabilities.    For all purposes of and
under this Agreement, the term "Assumed Liabilities" shall mean, refer to and
include the following liabilities of Seller (or,

10

--------------------------------------------------------------------------------






as provided in clause (vi) below, of Adaptec Singapore) (but specifically
excluding the Excluded Liabilities (as defined in Section 2.2(c) hereof)):

        (i)    all Liabilities under Permits of Seller arising after the Closing
Date;

        (ii)   all Liabilities related to the Purchased Assets or the operation
of the Business (including, but not limited to, all Liabilities under the
Personal Property Leases, the Real Property Leases and the Assigned Contracts)
to the extent arising from or related to any facts or circumstances occurring
after the Closing Date and including but not limited to any Liabilities arising
from (A) the conduct of the Business after the Closing or (B) the manufacture,
use or sale of any Qualified Product or component thereof (or any derivative or
modification or modified version of any Qualified Product or component thereof)
after the Closing;

        (iii)  all Liabilities relating to Transferred Employees for any action
or omission of Buyer, Parent or their Affiliates (including without limitation
all Employment Liabilities accruing or arising after the date of hire of such
Transferred Employees by Buyer, Parent or either of their Affiliates) or other
event that, in each such case, occurs after the date of hire of such Transferred
Employees by Buyer, Parent or their Affiliates;

        (iv)  all Assumed Employment Liabilities;

        (v)   the obligations, duties and Liabilities of Adaptec Singapore under
Section 6.3 of the Singapore APA to repurchase and pay for those "Repurchased
Assets" that are related to the Business; provided, however that this clause (v)
shall not affect the obligations of Adaptec Singapore or Adaptec under
Section 6.3 of the Singapore APA with respect to any other business unit of
Adaptec;

        (vi)  all outstanding purchase orders of the Business outstanding at the
Closing Date that are listed in Schedule 2.2(b)(vii) (the "Purchase Orders");
and

        (vii) all Transfer Taxes (as defined in Section 2.6) that would be
payable by Seller or Adaptec Singapore but which Buyer and Parent have agreed to
pay pursuant to Section 2.6 hereof.

        (c)    Definition of Excluded Liabilities.    Notwithstanding anything
to the contrary set forth in this Section 2.2 or elsewhere in this Agreement,
the term "Assumed Liabilities" shall not mean, refer to or include the following
(collectively, "Excluded Liabilities"):

        (i)    all Liabilities relating to any Contracts to which Seller is a
party that are not assumed by Buyer (the "Excluded Agreements");

        (ii)   any and all Liabilities or obligations of Seller arising from the
breach by Seller of any term, covenant or provisions of any of the Assigned
Contracts prior to the Closing Date;

        (iii)  subject to Buyer's and Parent's obligations under Section 2.6,
all Liabilities for Taxes, prepaid expenses or Taxes attributable to the
ownership or operation of the Purchased Assets for any taxable period (or
portion of any period) ending on or prior to the Closing Date and, including,
without limitation, all liabilities for Taxes attributable to the Transactions,
except as provided for in Section 2.6 hereof;

        (iv)  all Liabilities to stockholders of Seller or any Affiliate of
Seller in their capacity as such;

        (v)   all Liabilities of Seller under the Definitive Agreements or any
other certificate, instrument or other agreement entered into in connection with
the Transactions (including liabilities for Seller's breach thereof);

11

--------------------------------------------------------------------------------






        (vi)  all Employment Liabilities other than the Assumed Employment
Liabilities;

        (vii) Seller's Retained Environmental Liabilities;

        (viii) all Liabilities for legal, accounting, audit and investment
banking fees, brokerage commissions, and any other expenses incurred by Seller
in connection with the Transactions;

        (ix)  all Liabilities for or related to Indebtedness of Seller, on its
own behalf or on behalf of other Persons, to banks, financial institutions or
other Persons with respect to borrowed money, and including any accrued interest
payable in respect thereof;

        (x)   all Liabilities that are attributable to any of the Excluded
Assets and not otherwise specified to be Assumed Liabilities hereunder;

        (xi)  all Liabilities of Seller arising on or before the Closing Date in
connection with the provision of products or services to customers of the
Business, including all warranty liabilities;

        (xii) all Liabilities of any Seller with respect to accounts payable,
other than obligations of Seller under Assigned Contracts or the Purchase
Orders;

        (xiii) all Liabilities of Seller for injury to or death of persons
(including, without limitation, workers' compensation claims) or damages to or
destruction of properties or assets, arising from the sale or distribution of
products distributed by Seller, or business services provided by Seller, on or
before the Closing Date, whether or not any such liability arises before or
after the Closing Date, including, without limitation, liability for
consequential and punitive damages in connection with the foregoing;

        (xiv) any and all Liabilities, commitments and obligations of Seller
resulting from any litigation, claim, dispute, arbitration, investigation, other
proceeding or threat thereof, and all other Liabilities, commitments and
obligations of Seller or its Affiliates arising in connection with all actions,
suits, claims, disputes, arbitrations, investigations, proceedings or threat
thereof pending on the Closing Date or arising after the Closing with respect to
events occurring before the Closing, including, without limitation, the Artesyn
matter and the Fujitsu Siemens matter as described in the Seller Disclosure
Letter;

        (xv) all Liabilities of Seller arising out of or in any way related to
the infringement of Intellectual Property rights of third parties arising out of
the conduct of the Business by the Seller before the Closing Date, including,
without limitation, liabilities associated with the Crossroads matter described
in the Seller Disclosure Letter and liability for trebled, consequential and
punitive damages in connection with any of the foregoing; and

        (xiv) all Liabilities of Seller or Adaptec-Singapore other than Assumed
Liabilities.

        2.3    Closing.    

        (a)    Closing Time.    The consummation of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities (the "Closing")
shall take place at such place as Buyer and Seller mutually agree, at 10:00 A.M.
local time, on the Closing Date unless otherwise mutually agreed by Buyer and
Seller. The Closing shall be deemed to be effective as of 12:01 A.M., Pacific
standard time, on the Closing Date (the "Closing Time").

        (b)    Cooperation.    As soon as practicable following the date hereof
and at all times until the purchase by Buyer of all of the Purchased Assets and
the assumption of the Assumed Liabilities, Buyer and Seller shall cooperate in
good faith to formulate and effect a plan and closing schedule for the transfer
of the Purchased Assets and the assumption of the Assumed Liabilities to or by
Buyer pursuant to this Agreement.

12

--------------------------------------------------------------------------------






        (c)    Preliminary Net Asset Value Statement.    At least five
(5) Business Days prior to the Closing Date, Seller shall furnish to Buyer an
unaudited statement indicating the preliminary determination of the Net Asset
Value as of such date (the "Preliminary Net Asset Value Statement," and the
amount of the Net Asset Value as determined and set forth in such Preliminary
Net Asset Value Statement is referred to herein as the "Preliminary Net Asset
Value"). Buyer shall have been given full access to the relevant records and
working papers used by Seller to prepare the Preliminary Net Asset Value
Statement. The Preliminary Net Asset Value Statement shall be reasonably
acceptable to Buyer; provided, however, that the Preliminary Net Asset Value
Statement shall be deemed to be reasonably acceptable to Buyer if prepared in
accordance with normal and customary business practices for determining net book
value.

        (d)    Closing Payment.    At the Closing, on the terms and subject to
the conditions set forth in this Agreement, as payment for the transfer of the
Purchased Assets by Seller to Buyer, Buyer shall pay to Seller, in cash, an
amount equal to the sum of (i) the Preliminary Net Asset Value plus (ii) the sum
of $8,450,000.00 (such payment, the "Closing Payment"). The Closing Payment
shall be paid by Buyer to Seller at the Closing by wire transfer of immediately
available funds in United States dollars to such account or accounts as Seller
may direct by written notice delivered to Buyer by Seller at least two
(2) Business Days prior to the Closing Date.

        (e)    Ancillary Agreements.    At the Closing, and simultaneously with
the payment in full to Seller of the Closing Payment pursuant to Section 2.3(d),
(i) Seller and Adaptec Singapore shall assign and transfer to Buyer good and
valid title in and to the Purchased Assets (free and clear of all Liens, other
than Permitted Liens) by delivery of (A) a General Assignment and Bill of Sale
in form and substance reasonably acceptable to Buyer, Sanmina-Singapore,
Adaptec-Singapore and Seller (the "General Assignment"), duly executed by Buyer
and Seller; and (B) such other instruments of conveyance, assignment and
transfer as Buyer and Sanmina-Singapore shall reasonably request, in form and
substance reasonably acceptable to Buyer, Sanmina-Singapore, Adaptec-Singapore
and Seller, as shall be effective to vest in Sanmina-Singapore good and valid
title to the Business Designs, the Business Software, the Business Intellectual
Property and the Tangible Personal Property, consisting of Finished Good
Inventories, owned by Adaptec-Singapore, and to vest in Buyer good and valid
title to all of the other Purchased Assets (the General Assignment and the other
instruments being collectively referred to herein as the "Assignment
Instruments"), (ii) Buyer and Seller (and where applicable, Parent and
Sanmina-Singapore) shall duly execute and deliver the Buyer Supply Agreement,
the License Agreement, and the Transition Services Agreement; and (iii) Buyer
shall assume from Seller the due payment, performance and discharge of the
Assumed Liabilities by delivery of (A) an Assumption Agreement in form and
substance reasonably acceptable to Seller and Buyer (the "Assumption
Agreement"), duly executed by Buyer, (B) the Lease Assumption Agreement in form
and substance reasonably acceptable by Buyer and Seller and the lessor of the
Facility and (C) such other instruments of assumption as Seller shall reasonably
request, in form and substance reasonably acceptable to Seller and Buyer, as
shall be effective to cause Buyer to assume the Assumed Liabilities as and to
the extent provided in Section 2.2(b) (the Assumption Agreement, the Lease
Assumption Agreement and such other instruments referred to in clause (ii)(C)
being collectively referred to herein as the "Assumption Instruments"). At the
Closing, there shall also be delivered to Seller and Buyer the certificates and
other contracts, documents and instruments required to be delivered pursuant to
Article VII hereof. As used herein, the "Ancillary Agreements" mean,
collectively, the Assignment Instruments, the Buyer Supply Agreement, the
License Agreement, the Transition Services Agreement and the Assumption
Instruments.

        2.4    Post-Closing Purchase Price Adjustments.    

        (a)    Preparation of Closing Net Asset Value Statement.    As soon as
reasonably practicable after the Closing Date (within thirty (30) days after the
Closing Date if commercially reasonable, but in

13

--------------------------------------------------------------------------------



any event, no later than forty (40) days after the Closing Date), Seller shall
prepare and deliver to Buyer, at Seller's expense, an unaudited statement
indicating the Net Asset Value as of the Closing Date (the "Closing Net Asset
Value Statement"). Buyer shall reasonably cooperate with Seller to enable the
preparation of the Closing Net Asset Value Statement.

        (b)    Verification.    As soon as reasonably practicable after the
Closing Date (but not later than thirty (30) days after receipt of the Closing
Net Asset Value Statement), Buyer shall verify: (i) that the Tangible Personal
Property stated in the Preliminary Net Asset Value Statement and the statement
of the Preliminary Net Asset Value therein accurately reflect the Tangible
Personal Property delivered to Buyer as part of the Purchased Assets at the
Closing and (ii) that the Net Asset Value is accurately reflected on the Closing
Net Asset Value Statement (the "Verification"). Seller shall reasonably
cooperate with Buyer in order to enable Buyer to perform the Verification.

        (c)    Review.    Buyer shall be given full access, during regular
business hours, to the relevant records and working papers used by Seller to
prepare the Closing Net Asset Value Statement. If as a result of the
Verification, Buyer in good faith believes that any changes are required to be
made to the amount of the Closing Net Asset Value as set forth in the Closing
Net Asset Value Statement (including but not limited to changes based on
differences between the amount of the Closing Net Asset Value Statement and the
results of the Verification) (a "Material Uncertainty"), Buyer shall, within the
later of sixty-one (61) days following the Closing Date or thirty (30) days
following the receipt by it of the Closing Net Asset Value Statement (the
"Dispute Period"), give written notice to Seller (a "Dispute Notice") of any
such proposed change or Material Uncertainty, describing the change or Material
Uncertainty and the basis for the change or Material Uncertainty in reasonable
detail. The Closing Net Asset Value Statement shall be binding and conclusive
upon, and deemed accepted by, Buyer unless Buyer shall have timely delivered a
Dispute Notice to Seller during the Dispute Period.

        (d)    Disputes.    Disputes between Buyer and Seller relating to the
Closing Net Asset Value Statement that cannot be resolved by them within thirty
(30) days after receipt by Seller of a Dispute Notice in respect of the Closing
Net Asset Value Statement shall be referred to an independent accounting firm
reasonably agreed upon by Buyer and Seller for arbitration (the "Independent
Accountant") with respect to the Dispute Notice. The Independent Accountant will
be instructed to select, in its discretion, the individuals within its
organization who will have primary responsibility for this matter and to reach a
determination of the Net Asset Value as of the Closing Date within forty-five
(45) days from the date of referral. The Independent Accountant's determinations
hereunder shall be limited to determining the Net Asset Value as of the Closing
Date and the Independent Accountant will not have authority to alter or vary
this Agreement. The expenses of the Independent Accountant shall be paid
one-half by Seller and one-half by Parent. The Closing Net Asset Value
Statement, as it may be adjusted by the Independent Accountant in accordance
with this Section 2.4(d) in determining the Net Asset Value as of the Closing
Date, shall be final and binding on the Parties and the statement of the Net
Asset Value as of the Closing Date as determined in good faith by the
Independent Accountant shall be deemed to be the Closing Net Asset Value. It is
understood and agreed that the decision of the Independent Accountant shall not
be subject to judicial review by any court or tribunal under any circumstances
whatsoever and the Parties hereby expressly waive any right to appeal or
otherwise seek judicial review of any decision of the Independent Accountant
under this Section 2.4(d).

        (e)    Final Closing Net Asset Value Statement.    The Closing Net Asset
Value Statement shall become final with respect to all or any portion thereof,
and binding upon Buyer and Seller upon the earlier of (i) the failure by Buyer
to object to all or any portion thereof by giving Seller a Dispute Notice within
the Dispute Period, (ii) an agreement between Buyer and Seller with respect
thereto, or (iii) the decision by the Independent Accountant with respect to any
disputed matters

14

--------------------------------------------------------------------------------






pursuant to Section 2.4(d) and such Independent Accountant's determination in
good faith of the Closing Net Asset Value pursuant to Section 2.4(d). The Net
Asset Value as of the Closing Date, as set forth in the Closing Net Asset Value
Statement, as finally determined under this Section 2.4, shall be referred to
herein as the "Final Closing Net Asset Value."

        (f)    Adjustment to the Closing Net Asset Value.    The Preliminary Net
Asset Value Amount paid at the Closing shall be subject to adjustment pursuant
to the following provisions of this Section 2.4(f): (i) if the Final Closing Net
Asset Value is less than the Preliminary Net Asset Value, then the amount by
which the Preliminary Net Asset Value exceeds the Final Closing Net Asset Value
shall be payable from Seller to Buyer in cash in immediately available funds
pursuant to Section 2.4(g); and (ii) if the Final Closing Net Asset Value is
greater than the Preliminary Net Asset Value, then the amount by which the Final
Closing Net Asset Value exceeds the Preliminary Net Asset Value shall be payable
by Buyer to Seller in cash in immediately available funds pursuant to
Section 2.4(g).

        (g)    Payments of Adjustment Amount.    As soon as practicable (but not
more than five (5) Business Days) after all or any portion of the Closing Net
Asset Value shall become final and binding pursuant to Section 2.4(e) hereof,
Buyer or Seller, as the case may be, shall make the payment contemplated by
Section 2.4(f) in respect of all or such portion of such Closing Net Asset Value
that has become final and binding.

        2.5    Prorations.    The following prorations relating to the Purchased
Assets and the ownership and conduct of the Business shall be made as of the
Closing Date for any such obligations which are billed or accrue, with respect
to any time period that begins prior to the Closing Date and ends after the
Closing Date, with Seller liable to the extent such items relate to any such
time period up to and including the Closing Time, and Buyer liable to the extent
such items relate to periods beginning immediately after the Closing Time:

        (a)   municipal rates, assessments and bonds on or with respect to the
Purchased Assets;

        (b)   rents, additional rents, operating expense pass throughs, and
other items payable by Seller (other than taxes) under any real property leases
and personal property leases; and

        (c)   the amount of rents, issues and profits from each of any Personal
Property and charges for sewer, water, telephone, electricity and other
utilities relating to any real property subject to any real property leases
assumed by Buyer hereunder.

        Except as otherwise agreed by the parties, the net amount of all such
pro rations will be settled and paid on the applicable Closing Date.

        2.6    Taxes.    

        (a)    Transfer Taxes.    Buyer and Parent shall bear, and shall
indemnify and hold Seller and Adaptec-Singapore harmless from, any and all
sales, use, value-added, gross receipts, excise, registration, stamp duty or
other similar taxes or governmental fees arising out of the transfer of the
Purchased Assets to Buyer and Sanmina-Singapore pursuant hereto ("Transfer
Taxes"). To the extent permitted by applicable law, Parent, Buyer,
Adaptec-Singapore and Seller shall cooperate in legitimately minimizing Transfer
Taxes.

        (b)    Straddle Period Taxes.    In the case of any real or personal
property taxes or any similar ad valorem taxes attributable to the Purchased
Assets for which Taxes cover a period commencing before the Closing and ending
thereafter (a "Straddle Period Tax"), any such Straddle Period Taxes shall be
prorated between Buyer and Seller (as a group) on a per diem basis. The Party
required by law to file a Tax Return with respect to Straddle Period Taxes shall
do so within the time period prescribed by law.

15

--------------------------------------------------------------------------------






        (c)    Tax Returns.    To the extent relevant to the Business or the
Purchased Assets, each Party shall (i) provide the other with such assistance as
may reasonably be required in connection with the preparation of any Tax Return
and the conduct of any audit or other examination by any Governmental Body or in
connection with judicial or administrative proceedings relating to any liability
for Taxes and (ii) retain and provide the other with all records or other
information that may be relevant to the preparation of any Tax Returns, or the
conduct of any audit or examination, or other proceeding related to Taxes.

        2.7    Exemptions.    Parent, Buyer, Seller and Adaptec-Singapore shall
utilize, to the fullest extent reasonably permitted by applicable law, any and
all exemptions from tax for any occasional sale or similar exemption that may
apply to the Transactions to legitimately eliminate or minimize any Taxes.

        2.8    Nontransferable Assets.    

        (a)   To the extent that any Purchased Asset or Assumed Liability to be
sold, conveyed, assigned, transferred, delivered or assumed to or by Buyer
pursuant hereto, or any claim, right or benefit arising thereunder or resulting
therefrom, is not capable of being sold, conveyed, assigned, transferred or
delivered without the approval, consent or waiver of the issuer thereof or the
other party thereto, or any third person (including a Governmental Body) or if
such sale, conveyance, assignment, transfer or delivery or attempted sale,
conveyance, assignment, transfer or delivery would constitute a breach or
trigger a termination right thereof or a violation of any law, decree or Order,
except as expressly otherwise provided herein, this Agreement shall not
constitute a sale, conveyance, assignment, transfer or delivery thereof, or an
attempted sale, conveyance, assignment, transfer or delivery thereof absent such
approvals, consents or waivers. If any such approval, consent or waiver shall
not be obtained, or if an attempted assignment of any such Purchased Asset or
the assumption of any Assumed Liability by Buyer would be ineffective so that
Buyer would not in fact receive all such Purchased Assets or assume all such
Assumed Liabilities pursuant hereto, then Seller, Buyer, Parent and
Adaptec-Singapore shall cooperate in a mutually agreeable arrangement and use
reasonably diligent efforts to provide Buyer (to the extent permitted by
applicable Law and not in breach or violation of the terms of any agreement
binding on such Parties) with the benefits and assume the obligations of such
Purchased Assets and Assumed Liabilities in accordance with this Agreement;
provided however, that in no event shall Seller be required to (i) make a cash
payment to a third party (other than as required under any agreement with such
third party) or to Buyer or Parent in connection with its obligations under this
Section 2.8; or (ii) sublicense or provide any software or Intellectual Property
licensed or otherwise provided by a third party. Buyer and Parent agree to
reasonably cooperate with Seller and Adaptec-Singapore supply relevant
information to such party or parties or such third-party as contemplated by this
Section 2.8.

        (b)   Notwithstanding the provisions of Section 2.8(a), with respect to
the OEM Agreement between Fujitsu Siemens Computers GmbH ("Fujitsu Siemens") and
Eurologic Systems Ltd. Dated March 21, 2002 (the "FS Agreement"), the parties
hereby agree that, until such time as the FS Agreement is duly and validly
assigned to Parent or its Affiliates, Parent and its Affiliates will supply to
Seller, pursuant to the terms and conditions of the Buyer Supply Agreement, the
products set forth on Schedule A-1 of the Buyer Supply Agreement that are
ordered by Fujitsu Siemens pursuant to the FS Agreement.

        (c)   Notwithstanding the provisions of Section 2.8(a), with respect to
the contract between Seller and NWE Technology, Inc. dated May 10, 2004 (the
"Foxconn Agreement"), the parties hereby agree that, until such time as the
Foxconn Agreement is duly and validly assigned to Parent or its Affiliates,
Seller and its Affiliates will, pursuant to a letter agreement to be entered
into prior to the Closing, permit Parent and its Affiliates to purchase
components under the Foxconn

16

--------------------------------------------------------------------------------






Agreement under the same terms and conditions, including pricing, as are
available to Seller and its Affiliates under such Foxconn Agreement.

        2.9    Taking of Necessary Action; Further Action.    From time to time
after the Closing Date, at the reasonable request of any Party hereto and at the
expense of such Party, the Parties hereto (and, to the extent applicable, Seller
and Adaptec-Singapore) shall execute and deliver such other instruments of sale,
transfer, conveyance, assignment and confirmation and take such action as a
Party may reasonably determine is necessary to transfer, convey and assign to
Buyer, and to confirm Buyer's title to, obligation under or interest in the
Purchased Assets pursuant to this Agreement or the assumption of the Assumed
Liabilities, to put Buyer in actual possession and operating control of such
Purchased Assets as contemplated by this Agreement and to assist Buyer in
exercising all rights with respect thereto.

        2.10    Allocation of Purchase Price Consideration.    The sum of the
Purchase Price and the Assumed Liabilities (except to the extent that such
Assumed Liabilities are not required to be capitalized for income tax purposes)
shall be allocated among the Purchased Assets and the covenant not to compete in
Section 6.3 hereof as of the Closing Date in accordance with Schedule 2.10. Any
subsequent adjustments to the sum of the Purchase Price and Assumed Liabilities
(except to the extent that such Assumed Liabilities are not required to be
capitalized for income tax purposes) shall be reflected by Buyer in the
allocation hereunder in a manner consistent with Section 1060 of the Code and
the regulations thereunder. For all Tax purposes, Buyer, Seller and
Adaptec-Singapore agree to report the transactions contemplated in this
Agreement in a manner consistent with the terms of this Agreement, including the
allocation under Schedule 2.10, as agreed to by Buyer, Seller and
Adaptec-Singapore, and that none of them will take any position inconsistent
therewith in any Tax Return, in any refund claim, in any litigation, or
otherwise.

        2.11    Earn-Out Consideration.    

        (a)    Amount of Earn-Out Consideration.    Subject to the terms and
conditions of this Section 2.11, Parent shall pay to Seller Earn-Out
Consideration as follows: (i) an aggregate amount equal to [*] multiplied by the
Business Revenue from sales to Qualified Business Customers and an aggregate
amount equal to [*] multiplied by the Business Revenue from sales to Other
Business Customers earned during each Measurement Period or fraction thereof
until the First Earn-out Cap (as defined below) is reached; (ii) after the First
Earn-out Cap is reached, an aggregate amount equal to [*] multiplied by the
Business Revenue from sales to Qualified Business Customers and an aggregate
amount equal to [*] multiplied by the Business Revenue from sales to Other
Business Customers earned during each Measurement Period or fraction thereof
until the Second Earn-out Cap (as defined below) is reached. The "First Earn-out
Cap" shall be reached at such time as aggregate Earn-Out Consideration equals
$[*]. The "Second Earn-out Cap" shall be reached at such time as aggregate
Earn-Out Consideration equals $[*] (including the $[*] under the First Earn-out
Cap). Notwithstanding the foregoing, in the event that the aggregate Earn-Out
Consideration that would be payable to Seller for the First Measurement Period
under the preceding provisions of this paragraph without regard to this sentence
(the "Unadjusted Period 1 Earn-Out Consideration") is less than $[*], then an
amount equal to $[*] minus such Unadjusted Period 1 Earn-Out Consideration (such
amount, the "Period 1 Shortfall") shall be paid to Seller as Earn-Out
Consideration in addition to the Unadjusted Period 1 Earn-Out Consideration,
such that the aggregate Earn-Out Consideration for the First Measurement Period
shall equal $[*]. Notwithstanding the foregoing, in the event that the aggregate
Earn-Out Consideration for the Second Measurement Period that would be payable
to Seller under the preceding provisions of this paragraph without regard to
this sentence (the "Unadjusted Period 2 Earn-Out Consideration") is less than
$[*], then an amount equal to $[*] minus such Unadjusted Period 2 Earn-Out
Consideration (such amount, the "Period 2 Shortfall") shall be paid to Seller as
Earn-Out Consideration such that the aggregate Earn-Out Consideration for the
Second Measurement

17

--------------------------------------------------------------------------------



Period shall equal $[*]. In the event any Period 1 Shortfall is paid to Seller
and the Unadjusted Period 2 Earn-Out Consideration for the Second Measurement
Period exceeds $[*], then the Unadjusted Period 2 Earn-Out Consideration shall
be reduced by an amount equal to the lesser of (i) the amount of the Period 1
Shortfall actually paid to Seller or (ii) the amount by which the Unadjusted
Period 2 Earn-Out Consideration exceeds $[*]. The amount of the Earn-Out
Consideration for the Third Measurement Period shall be reduced, but not below
zero, by the amount of any previously unrecouped Period 1 Shortfall and any
Period 2 Shortfall actually paid to Seller.

        (b)    Earn-Out Definitions.    

        (i)    "Business Revenue" means revenue recorded by Parent in accordance
with U.S. generally accepted accounting principles ("GAAP") as consistently
applied by Parent in the preparation of its annual and quarterly financial
statements with respect to sales of Business Products to Business Customers
during a Measurement Period. For the avoidance of doubt, but subject to the
provisions of this Section 2.11(b)(i), Business Revenue shall not include any
revenue recorded by Parent from products or services that are not Business
Products. In the event that one or more units of a Business Product is/are sold
in combination (bundled) with one or more units of one or more other products or
services that are not Business Products for a single price, then for purposes of
this Section 2.11, the amount of revenue from such sale that shall be Business
Revenue will be the product obtained by multiplying (1) the total GAAP revenue
from such sale multiplied by (2) a fraction (x) whose numerator is the amount
obtained by multiplying each unit of a Business Product included in such sale by
Buyer's then-effective per unit list price for such Business Product and adding
together each of the products resulting from such multiplication (the "Aggregate
Business Products List Price") and (y) whose denominator is the sum of (i) the
Aggregate Business Products List Price plus (ii) the amount obtained by
multiplying each unit of a non-Business Product included in such sale by, as
applicable, Buyer's then-effective per unit list price for such non-Business
Product or (if such non-Business product is not a Buyer product, the
manufacturer's then-effective per unit list price for such non-Business Product)
and adding together each of the products resulting from such multiplication. The
following example illustrates the operation of this Section 2.11(b)(i). Assume
that Buyer sells for a single price of $[*]: (i) one (1) unit of a Business
Product with a then-effective per unit list price of $[*]; (ii) one (1) unit of
another Business Product with a then-effective per unit list price of $[*]; and
(iii) two (2) units of a product that is not a Business Product which has a
then-effective per unit list price of $[*]. In this case the Business Revenue
derived from such sale would be $[*], which is the amount obtained by
multiplying $[*] by a fraction whose numerator is $[*] ($[*] + $[*]) and whose
denominator is $[*] ($[*] + $[*] + $[*]). If Business Products are sold in
combination (bundled) with other services that are not Business Products for a
single price, then a similar methodology to that described in the third
sentences of this subsection 2.11(b)(i) shall be used to compute the amount of
revenue from such transaction that is Business Revenue. Notwithstanding the
foregoing, Business Revenue shall not include revenue recorded by Parent arising
from the sale of disk drives and drive carriers to Adaptec, its Affiliates or
any successor to or acquirer of any business unit of Adaptec or its Affiliates.

        (ii)   "Qualified Business Customers" means the customers of the
Business set forth on Schedule 2.11(b)(ii). "Other Business Customers" shall
mean customers for Business Products that are not Qualified Business Customers.
"Business Customers" shall mean Qualified Business Customers and Other Business
Customers, collectively.

        (iii)  "Business Products" means: (a) the Qualified Products listed on
Schedule 1.1(yy), which shall include only those types of products manufactured
or sold by the Business and delivered to Business Customers prior to the Closing
Date; (b) the ENZO family of products

18

--------------------------------------------------------------------------------






being transferred by Seller to Buyer pursuant to this Agreement, to the extent
such products are being marketed or sold or are under development by Seller as
of the Closing Date and are subsequently marketed or sold, (c) any version,
release, modification or enhanced or modified version of a product described in
clause (a) or clause (b) of this subsection (iii) that ships as a "general
availability" product at any time on or before April 1, 2006; or (d) any new
version or revision of a product described in clause (a), (b) or (c) above,
provided that the product changes incorporated into such new version or revision
include only minor product enhancements or revisions that do not change the
function of the product (i.e. the product still provides either JBOD or RBOD
functions while not incorporating significant additional new functions) and do
not require significant changes to the form or design of enclosures. For
purposes of clarification, significant changes to the form or design of an
enclosure or significant changes in product function (e.g. incorporation of
server functions into a product) shall not be deemed to be minor product
enhancements or revisions that do not change the function of the product, and
products undergoing such changes shall thereafter no longer be considered
Business Products for purposes hereof.

        (iv)  "Measurement Period" has the meaning given to it in
Section 2.11(d).

        (c)    Determination of Contingent Consideration; Dispute
Resolution.    Prior to paying a payment of Earn-Out Consideration to Seller
under this Section 2.11, Parent shall deliver to Seller, by no later than
fifteen (15) days prior to the applicable Earn-Out Consideration Payment Date, a
schedule setting forth the computation of the Earn-Out Consideration payable
with respect to the Measurement Period in respect of which such payment of
Earn-Out Consideration is due and a copy of the financial information used in
making such computation (such schedule being hereinafter after referred to as an
"Earn-Out Payment Notice." Parent and Buyer shall provide Seller and Seller's
independent accountant with reasonable access to the officers, employees,
contacts, books and records of Parent and Buyer as Seller or Seller's
independent accountant may reasonably request in order to verify any amounts or
information set forth or required to be set forth in the Earn-Out Payment
Notice. Subject to the provisions of Section 2.11(g) below, Parent's computation
of any payment under this Section 2.11(c) shall be conclusive and binding upon
the parties hereto unless, within sixty (60) days following Seller's receipt of
the applicable Earn-Out Payment Notice, Seller give Parent a written notice (an
"Earn-Out Dispute Notice") that it disagrees with Parent's computation of the
Earn-Out Consideration due to Seller as set forth in the Earn-Out Payment
Notice. Such Earn-Out Dispute Notice shall include a schedule setting forth
Seller's computation of the Earn-Out Consideration payable to Seller together
with a copy of any information, other than that previously provided by Parent,
used in making such computation. If Parent disagrees with Seller's computation
contained in the Earn-Out Dispute Notice, the parties shall attempt in good
faith to reach a resolution of such disagreement. If such disagreement is not
resolved within thirty (30) days after delivery of Seller's Earn-Out Dispute
Notice to Parent, then independent accountants agreed to by Parent and Seller
shall be directed to compute the amount of the Earn-Out Consideration payable to
Seller as promptly as practicable and such computation shall be binding upon the
parties hereto, subject to the provisions of Section 2.11(g). The expenses of
such independent accountants in connection with the calculation of the Earn-Out
Consideration payable to Seller shall be borne equally by Parent and Seller
(which amount to be paid by Seller shall be subtracted from the Earn-Out
Consideration otherwise payable to Seller).

        (d)    Payment Schedule.    Parent will pay to Seller the Earn-Out
Consideration, if any, on such date (each, an "Earn-Out Consideration Payment
Date") within thirty (30) days following the publication by Parent of Parent's
results of operations for Parent's fiscal quarter ending on the ending date of
each applicable "Measurement Period" as set forth below:

        (i)    The First Measurement Period will begin on the Closing Date and
end on the Parent fiscal quarter end nearest December 31, 2006 (the "First
Measurement Period");

19

--------------------------------------------------------------------------------







        (ii)   The Second Measurement Period will begin on the day following the
end of the First Measurement Period and end on the Parent fiscal quarter end
nearest December 31, 2007 (the "Second Measurement Period"); and

        (iii)  The Third Measurement Period will begin on the day following the
end of the Second Measurement Period and end on the Parent fiscal quarter end
nearest December 31, 2008 (the "Third Measurement Period").

        All payments of Earn-Out Consideration shall be paid to Seller by wire
transfer of immediately available United States funds to the account set forth
in Schedule 2.11(d) of this Agreement, until Seller gives written notice to
Parent that payment should be made to a different account.

        (e)    Sale of the Business.    If Parent or Buyer shall (i) sell the
Business or the Purchased Assets or otherwise dispose of assets and properties
necessary to enable them to actively engage in the sale, marketing and
distribution of Business Products or (ii) be merged or consolidated with or into
another entity, then Parent and Buyer shall, as a condition of such sale, merger
or consolidation, cause the purchaser or surviving entity or such surviving
entity's parent entity, if applicable (the "Business Buyer") to assume all of
Parent or Buyer's obligations under this Agreement (a transaction described in
either clause (i) or clause (ii) of this Section 2.11(e) being referred to
herein as a "Sale of the Business").

        (f)    Audit Rights.    Parent agrees to allow an independent accountant
selected by Seller (the "Accountant") to audit Parent's books and records during
Purchaser's normal business hours, at times reasonably agreed upon by Purchaser
and Seller, and not more often than once per calendar year in order to determine
the accuracy of the payments and reports made to Seller under this Section 2.11.
The Accountant will be chosen by Seller and approved by Purchaser, whose
approval shall not be unreasonably withheld or delayed. If the audit reveals
that one or more of Parent's payments of Earn-Out Consideration or reports under
this Section 2.11 are incorrect and that additional amounts of Earn-Out
Consideration are due and payable to Seller hereunder, then Parent will promptly
pay to Seller in full all such additional Earn-Out Consideration. If the
additional amount of Earn-Out Consideration due to Seller in respect of a
particular time period being audited exceeds ten percent (10%) of the amount of
Earn-Out Consideration actually reported and paid to Seller by Parent during
such time period, then in addition to promptly paying such late payments, Parent
will promptly pay to Seller all reasonable costs and expenses of the audit,
which otherwise shall be borne by Seller. The Accountant will be instructed to
keep all non-public information regarding the audit confidential, except to the
extent necessary to permit Seller to enforce this Agreement.


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER


        Subject to such exceptions as are specifically disclosed in the
disclosure letter supplied by Seller to Parent, Sanmina-Singapore and Buyer (the
"Seller Disclosure Letter") and the provisions of Section 11.4, Seller hereby
represents and warrants to Parent and Buyer that the statements contained in
this Article III are true and correct as of the date of this Agreement;
provided, that the representations and warranties contained in this Article III
that are made as of a specified date are only represented as being true and
correct as of such date, and provided, further that, as used in this
Article III, the "knowledge" of Seller refers to and means the actual knowledge
of (i) any executive officer of Seller as of the date of this Agreement or
(ii) any Employee of Seller who is responsible for managing any principal
function of the Business. The names of such persons, and their titles and
principal employment responsibilities, shall be set forth in the preamble to the
Seller Disclosure Letter.

20

--------------------------------------------------------------------------------




        3.1    Organization, Qualification, and Corporate Power.    Seller is a
corporation duly organized validly existing and in good standing under the laws
of Delaware. Seller has all necessary corporate power and authority to enter
into this Agreement and all other agreements and instruments executed and
delivered by Seller pursuant to this Agreement, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. Seller is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the ownership or use of the Purchased
Assets or the operation of the Business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed or qualified
would not (i) adversely affect the ability of Seller to carry out its
obligations under, and to consummate the transactions contemplated by, this
Agreement and any Ancillary Agreement to which Seller is a party and (ii) result
in a Material Adverse Effect on the Business or the Purchased Assets.

        3.2    Authorization.    The execution and delivery of this Agreement by
Seller and the execution and delivery by Seller of each Ancillary Agreement to
which Seller is a party, the performance by Seller of its obligations hereunder
and its obligations under any Ancillary Agreement to which it is a party and the
consummation by Seller of the transactions contemplated to be consummated by
this Agreement and by any Ancillary Agreement to which it is a party have been
duly authorized by all requisite corporate action on the part of Seller and no
other corporate proceedings on the part of Seller are necessary to authorize
Seller to enter into this Agreement or any of the Ancillary Agreements to which
it is a party, or to consummate the transactions contemplated to be consummated
by such Seller under this Agreement and under any Ancillary Agreement to which
Seller is a party. This Agreement and the Ancillary Agreements to which Seller
is a party have been duly and validly executed by Seller and, assuming the due
authorization, execution and delivery thereof by Parent and Buyer, constitute
the valid and legally binding obligations of Seller, enforceable against Seller
in accordance with their respective terms and conditions, except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.

        3.3    No Conflicts.    Neither the execution and the delivery of this
Agreement and the Ancillary Agreements by Seller nor the consummation of the
Transactions will (A) violate any material constitution, Law, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Seller is subject, (B) violate or
conflict with any provision of the charter documents, bylaws or other
organizational documents of Seller or (C) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
consent under, any Assigned Contract or Assigned Permit (or result in the
imposition of any Lien upon any of the Purchased Assets).

        3.4    Consents.    Except as set forth in Section 3.4 of the Seller
Disclosure Letter, no consent, waiver, approval, order, license, permit,
certificates, filing or authorization of, or registration, declaration or filing
with, any Governmental Body or any third party is required by or with respect to
any Seller in connection with the execution and delivery of this Agreement or
the consummation of the Transactions.

        3.5    Business Unit Financial Data.    Seller has delivered to Buyer
(i) the unaudited pro forma statement of revenues and expenses of the Business
for the year ended March 31, 2005, (ii) the unaudited pro forma statement of
revenues and expenses of the Business for the six months ended September 30,
2005; and (iii) the unaudited list of fixed assets of the Business as of
September 30, 2005 (the financial information referred to in clauses "(i),"
"(ii)" and "(iii)" of this sentence being collectively referred to as the
"Business Unit Financial Data"). The revenues, direct expenses and fixed assets
included in the Business Unit Financial Data was derived from Seller's books and
records related to the Business and does not contain all line items required by
GAAP. The Business Unit Financial Data does not contain footnotes and does not
reflect any year-end or other audit adjustments. The

21

--------------------------------------------------------------------------------




Business Unit Financial Data has been prepared with due care in accordance with
the Seller's books and records related to the Business. The Business Unit
Financial Data presents fairly in all material respects the revenues, direct
expenses and fixed assets of the Business for the relevant periods referred to
above.

        3.6    Legal Compliance.    The Business as being conducted by Seller
has been and at the Closing will be in material compliance with all applicable
Laws (including without limitation rules, regulations, codes, plans,
injunctions, judgments, orders, extension orders, decrees, rulings, and charges
thereunder). No Action or Proceeding, or to the knowledge of Seller,
investigation, charge, complaint, claim, demand, notice or inquiry is pending,
or to the knowledge of Seller, is threatened against Seller by any Governmental
Body alleging any failure to so comply in any material respect. Seller has all
material Permits that are necessary to operate the Business and hold the
Purchased Assets as of the Closing.

        3.7    Tax Matters.    For purposes of this Agreement, (i) "Tax" or,
collectively, "Taxes," means (i) any and all federal, state, local and foreign
taxes, assessments and other governmental charges, duties, impositions and
liabilities, including taxes based upon or measured by gross receipts, income,
profits, sales, use and occupation, and value added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, together with all interest, penalties and additions imposed with respect
to such amounts; (ii) any liability for the payment of any amounts of the type
described in clause (i) as a result of being or ceasing to be a member of an
affiliated, consolidated, combined or unitary group for any period (including,
without limitation, any liability under Treas. Reg. Section 1.1502-6 or any
comparable provision of foreign, state or local law); and (iii) any liability
for the payment of any amounts of the type described in clause (i) or (ii) as a
result of any express or implied obligation to indemnify any other person or as
a result of any obligations under any agreements or arrangements with any other
person with respect to such amounts and including any liability for taxes of a
predecessor or transferor entity.

        (a)   Except to the extent not relevant to the Purchased Assets or the
Business, Seller has timely filed all returns, estimates, information statements
and reports with respect to any material Taxes ("Tax Returns") that it was
required to file. All such Tax Returns are correct and complete in all material
respects and have been completed in accordance with applicable law. All Taxes
owed by Seller (whether or not shown on any Tax Return) were paid in full when
due.

        (b)   Seller has timely withheld or paid with respect to its Employees
or other third parties and timely paid over any withheld amounts to the
appropriate Taxing authority all U.S. federal, state income taxes, Federal
Insurance Contribution Act, Federal Unemployment Tax Act and any other Taxes
required to be withheld or paid by Seller.

        3.8    Title of Properties; Absence of Liens and Encumbrances; Condition
of Equipment.    

        (a)   All current leases that are used solely for the conduct of the
Business and that are included in the Purchased Assets are in full force and
effect and are valid and effective in accordance with their respective terms,
and there is not, under any of such leases, any existing material default or
event of default (or event which with notice or lapse of time, or both, would
constitute a material default) on the part of Seller and, to the knowledge of
Seller, on the part of any other party thereto.

        (b)   Seller has good and valid title to, or, in the case of leased
properties and assets valid leasehold interests in, all of the Purchased Assets,
free and clear of any Liens, except (i) as reflected in the Seller Disclosure
Letter, (ii) Liens arising with respect to zoning or environmental restrictions,
licenses, reservations, covenants, building restrictions and other similar
charges, restrictions or encumbrances on the use of real property which do not
materially interfere with the ordinary use or occupancy of the real property
subject thereto or with the ordinary conduct of the Business; and (iii) such
imperfections of title and encumbrances, if any, which do not detract from

22

--------------------------------------------------------------------------------






the value in any material respect or interfere with the present use of, in any
material respect, assets subject thereto (the "Permitted Liens"). Seller is a
party to and enjoys the right to the benefits of, all Assigned Contracts.

        (c)   Seller has caused the Purchased Assets to be maintained in
accordance with good business practice in all material respects, and all of the
Purchased Assets that are in the form of Tangible Personal Property are in good
operating condition and repair (normal wear and tear excepted) in all material
respects and are suitable for the purposes for which they are currently used.

        (d)   Seller has the complete power and right to sell, assign, transfer,
convey and deliver the Purchased Assets to Buyer pursuant to this Agreement.
Following the consummation of the Transactions and the execution of the
instruments of transfer contemplated by this Agreement and the Ancillary
Agreements, Buyer will own with good and valid title to, or otherwise acquire
the interests of Seller in, the Purchased Assets, free and clear of any Liens,
other than the Permitted Liens.

        3.9    Intellectual Property.    

        (a)    Business Intellectual Property.    

        (i)    Registered Intellectual Property.    Section 3.9(a)(i) of the
Seller Disclosure Letter contains a complete and accurate list of the Seller
Registered Intellectual Property that are used primarily in the conduct of the
Business, and any proceedings or actions currently pending before any court,
tribunal (including the United States Patent and Trademark Office or equivalent
authority anywhere in the world) related to such Seller Registered Intellectual
Property. Such disclosures also set forth any actions that must be taken within
150 days after the Closing Date for the purposes of obtaining, maintaining,
perfecting or preserving or renewing any Seller Registered Intellectual
Property, including the payment of any registration, maintenance or renewal fees
or the filing of any responses to office actions, documents, applications or
certificates.

        (ii)    Intellectual Property Contracts.    Section 3.9(a)(ii) of the
Seller Disclosure Letter contains a complete and accurate list of the Assigned
Contracts to which Seller is a party: (A) under which Business Intellectual
Property is licensed by Seller to any third party (other than licenses or
support and maintenance agreements entered into in the ordinary course of
business and in substantially the form set forth in Section 3.9(a)(ii) of the
Seller Disclosure Letter), or (B) pursuant to which a third party has licensed
to Seller any Intellectual Property used in the conduct of the Business
("Intellectual Property Contracts").

        (iii)    Intellectual Property Indemnities.    Section 3.9(a)(iii) of
the Seller Disclosure Letter contains a complete and accurate list of all
Assigned Contracts whereby Seller or any of its direct or indirect Subsidiaries
has agreed to, or assumed, any obligation or duty to indemnify, reimburse, hold
harmless, defend or otherwise assume or incur any obligation or liability with
respect to the infringement or misappropriation of any Intellectual Property
rights that are used in the conduct of the Business.

        (b)    Validity.    Each item of U.S. Seller Registered Intellectual
Property is valid and subsisting, all necessary registration, maintenance and
renewal fees currently due in connection with such U.S. Seller Registered
Intellectual Property have been made and all necessary documents, recordations
and certificates in connection with such U.S. Seller Registered Intellectual
Property required to be filed to avoid forfeiture or loss of the right to obtain
registration of such U.S. Seller Registered Intellectual Property with the
relevant patent, copyright, trademark or other authorities in the United States
have been filed, for the purposes of prosecuting and maintaining the rights in
such Seller Registered Intellectual Property that accrue upon or as a result of
such registration. Seller

23

--------------------------------------------------------------------------------



has no knowledge of any information, materials, facts, or circumstances,
including any information or fact that would constitute prior art that would
render any Seller Registered Intellectual Property, as used in the conduct of
the Business, invalid or unenforceable, or would materially and adversely affect
any pending application for any such Seller Registered Intellectual Property,
and Seller has not knowingly misrepresented, or knowingly failed to disclose,
any facts or circumstances in any application to register any such Seller
Registered Intellectual Property with the relevant patent, copyright, trademark
or other authorities in the United States that would constitute fraud or a
misrepresentation under applicable law with respect to such application or that
would otherwise materially and adversely affect the validity or enforceability
of any such Seller Registered Intellectual Property.

        (c)    Ownership.    

        (i)    No Business Intellectual Property is subject to any pending
proceeding or outstanding decree, Order, judgment, or stipulation or Contract
restricting in any material manner, the use, transfer, or licensing thereof by
Seller, or which may materially affect the validity, use or enforceability of
such Business Intellectual Property.

        (ii)   Except for the Assigned Contracts and except to the extent
payment is required in connection with the recordation of the transfer of Seller
Registered Intellectual Property, all Business Intellectual Property will be
fully transferable, alienable or licensable by Buyer or Parent without
restriction and without payment of any kind to any person.

        (iii)  Seller owns, and has good and exclusive title to, each item of
Business Intellectual Property free and clear of any Lien, other than Permitted
Liens and other than the licenses described in Section 3.9(a)(ii).

        (iv)  No person other than Seller has ownership rights or license rights
granted by Seller to improvements made by or for Seller in any Business
Intellectual Property.

        (v)   Seller has not (i) transferred ownership of, or granted any
exclusive license of, or exclusive right to use, or authorized the retention of
any exclusive rights to use or joint ownership of, Business Intellectual
Property to any other Person, or (ii) knowingly permitted Seller's rights in any
Business Intellectual Property to lapse or enter the public domain, except to
the extent such failure would not materially and adversely affect the Business.

        (d)    Non-Infringement.    

        (i)    The operation of the Business as it currently is conducted by
Seller does not, and will not, infringe or misappropriate any Intellectual
Property of any third party or constitute unfair competition or trade practices
under the laws of any applicable jurisdiction. Seller has not received written
notice from any third party alleging any such infringement, misappropriation,
unfair competition or trade practices.

        (ii)   All Business Intellectual Property was developed solely by either
(i) employees of Seller or a Subsidiary of Seller acting within the scope of
their employment or (ii) by third parties who have validly and irrevocably
assigned all of their rights, including all Intellectual Property rights
therein, to Seller or its Subsidiaries.

        (e)    Intellectual Property Contracts.    

        (i)    All Intellectual Property Contracts are in full force and effect.

        (ii)   Seller is not in material breach of any of the Intellectual
Property Contracts, and, to Seller's knowledge, no other party to any
Intellectual Property Contract has materially breached such Intellectual
Property Contract or failed to perform its obligations thereunder.

24

--------------------------------------------------------------------------------






        (f)    Sufficiency of Intellectual Property Rights.    Buyer agrees and
acknowledges that it will need to obtain the Intellectual Property rights from
third parties (and not from Seller), as described in Section 3.9(f) of the
Seller Disclosure Letter, in order to continue the conduct of the Business after
the Closing ("Third Party Rights"). The Third Party Rights and the Purchased
Assets will be sufficient for the Buyer to operate the Business following the
Closing in substantially the same manner in which the Business was operated by
Seller during the one (1) year period immediately prior to the Closing Date.

        (g)    Government Rights.    No government funding, facilities of a
university, college, other educational institution or research center or funding
from third parties was used in the development of any Business Intellectual
Property. To the knowledge of Seller no current or former employee, consultant
or independent contractor of Seller, who was involved in, or who contributed to,
the creation or development of any Business Intellectual Property, has performed
services for the government, university, college, or other educational
institution or research center during a period of time during which such
employee, consultant or independent contractor was also performing services for
Seller.

        (h)    Third-Party Infringement.    To the knowledge of Seller: (i) no
Person has infringed or misappropriated, or is infringing or misappropriating,
any Business Intellectual Property, and (ii) no Person has infringed or
misappropriated, or is infringing or misappropriating, any Business Intellectual
Property in a manner that would materially adversely affect the Business.

        (i)    Trade Secret Protection.    Seller has taken reasonable steps to
protect its rights in Seller's confidential information and trade secrets used
solely in the conduct of the Business, and any trade secrets or confidential
information of third parties provided to Seller under an obligation of
confidentiality, and, without limiting the foregoing, Seller has required each
employee and contractor performing work primarily as part of the conduct of the
Business to execute a proprietary information/confidentiality agreement in
substantially the form set forth in Section 3.9(i) of the Seller Disclosure
Letter and all current and former employees and contractors of Seller who are
performing or have performed work primarily as part of the conduct of the
Business have executed such an agreement or an alternative form of agreement
containing substantially similar provisions.

        3.10    Contracts.    Section 3.10 of the Seller Disclosure Letter
identifies each of the following Seller Contracts relating to the Business or
the Purchased Assets: (i) each such Seller Contract with any current customer
who has purchased, is entitled to receive, or otherwise has been provided with
any Business Product (other than any Seller Contract that is currently in effect
and does not materially deviate from the corresponding Standard Form Agreement);
(ii) each such Seller Contract that is currently in effect and relates to
maintenance or similar services with respect to any Business Product (other than
any Seller Contract that is currently in effect and does not materially deviate
from the corresponding Standard Form Agreement); (iii) each partnership, joint
venture or similar Contract to which Seller is a party; (iv) each such Seller
Contract relating to the acquisition by Seller or any Subsidiary of Seller of
the rights to, or the manufacture or distribution of, any Business Product; and
(v) each Seller Contract relating to the acquisition, transfer, use,
development, sharing or license of any services, Intellectual Property or
Intellectual Property right that is used in the development or provision of any
Business Product (other than: (A) software license agreements for any
third-party software that is generally available to the public on standard terms
at a cost of less than $5,000; and (B) nondisclosure agreements entered into by
Seller or any Subsidiary of Seller in the ordinary course of business)
(collectively, the "Business Contracts"). Seller has made available to Parent a
correct and complete copy of each written Business Contract, each written
modification, amendment or additional terms to each Business Contract, a written
summary setting forth the terms and conditions of any oral modification,
amendment or additional terms to the Business Contracts, and a written summary
setting forth the terms and conditions of each oral Business Contract. With
respect to each Business Contract:

25

--------------------------------------------------------------------------------



(A) the Business Contract, with respect to Seller and, to Seller's knowledge,
all other parties thereto, is legal, valid, binding, enforceable, and in full
force and effect in all material respects; (B) neither Seller nor, to Seller's
knowledge, any other party is in breach or default, and no event has occurred,
which with notice or lapse of time would constitute a breach or default, or
permit termination, a material modification, or acceleration, under the Business
Contract; and (C) Seller has not received written notice that any party has
repudiated any provision of the Business Contract. Following the Closing, Buyer
will be permitted to exercise all of Seller's rights under such Assigned
Contracts to the same extent Seller would have been able to had the Transactions
not occurred.

        3.11    Insurance.    Seller has in effect, with respect to the Business
and the Purchased Assets, such property, casualty, general liability and other
insurance policies as are usual and customary for businesses in similar
industries and markets and of similar size and scope. Such insurance will remain
in effect through the Closing.

        3.12    Litigation.    Section 3.12 of the Seller Disclosure Letter sets
forth each instance in which the Business or the Purchased Assets (i) is subject
to any outstanding injunction, judgment, order, decree or ruling, or (ii) is or
has been, or, to the knowledge of Seller is threatened, to be made a party, to
any action, suit, proceeding, hearing, mediation, arbitration, or investigation
of, in, or before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any mediator or
arbitrator.

        3.13    Restrictions on Business Activities.    Except as set forth in
Section 3.13 of the Seller Disclosure Letter and such restrictions, if any,
contained in the Assigned Contracts, there is no agreement (not to compete or
otherwise), commitment, judgment, injunction, order or decree to which Seller is
a party or which is otherwise binding upon Seller which has the effect of
prohibiting or restricting, in any material respect, Buyer's operation of the
Business after the Closing Date or any acquisition of property (tangible or
intangible) by Buyer in the operation of the Business after the Closing Date as
currently conducted.

        3.14    Product Warranty.    The technologies or products licensed,
sold, leased, and delivered and all services provided by Seller solely in the
conduct of the Business have conformed in all material respects with all
applicable specifications for such products, all applicable contractual
commitments made to customers with respect to the sale of products and services,
and all express and implied warranties. To the knowledge of Seller, Seller has
no liability for replacement or modification thereof or other damages including,
without limitation injury to Persons or property in connection therewith.

        3.15    Employees.    Section 3.15 of the Seller Disclosure Letter
contains a complete and accurate list of all current Employees as of the date
hereof, showing for each such Employee: (i) employee's name, position held,
annual base salary, target incentive cash compensation; (ii) net credited
service date; (iii) vacation eligibility for calendar year 2005; (iv) visa
status; (v) leave status (including type of leave, expected return date for
non-disability related leaves and expiration dates for disability leaves); and
(vi) the name of any union, collective bargaining agreement or other similar
labor agreement covering such Employee. All of the Employees are located in the
State of Colorado, U.S.A. or in the locations set forth in Section 3.15 of the
Seller Disclosure Schedule.

        3.16    Employee Matters and Benefit Plans.    

        (a)    Benefit Plan Compliance.    (i) Seller and each of its ERISA
Affiliates have performed in all material respects all obligations required to
be performed by them under, are not in default or violation of, and have no
knowledge of any default or violation by any other party to each Benefit Plan
that would reasonably likely to result in a Material Adverse Effect on the
Business after the Closing Date, and each Benefit Plan has been established and
maintained in all material respects in accordance with its terms and in material
compliance with all applicable Laws, including but not

26

--------------------------------------------------------------------------------



limited to ERISA and the Code, except as would not be reasonably likely to
result in a Material Adverse Effect on the Business after the Closing Date.

        (b)    No Pension Plans.    With respect to current Employees, neither
Seller nor any ERISA Affiliate has ever maintained, established, sponsored,
participated in, or contributed to, any (i) Pension Plan which is subject to
Title IV of ERISA or Section 412 of the Code, or (ii) Multiemployer Plan.

        (c)    No Continuation Coverage.    No Benefit Plan provides, or
reflects or represents any Liability to provide retiree health to any Employee
for any reason, except as may be required by COBRA or other applicable statute,
and neither Seller nor any of its ERISA Affiliates has represented, promised or
contracted (whether in oral or written form) to any Employee (either
individually or to Employees as a group) or any other individual that such
Employee(s) or other individual would be provided with retiree health, except to
the extent required by statute.

        3.17    Labor Matters.    No Transferred Employee has advised any
officer of Seller in writing that he or she plans to terminate employment with
Seller or within the twelve (12) months after the date of the Closing. Seller is
not a party to any special collective bargaining agreement and no collective
bargaining agreement is being negotiated with respect to the Business. There is
no material unfair labor practice, charge or complaint pending against Seller
with respect to the Business, nor is there any material labor strike, work
stoppage, grievance or other labor dispute pending or, to the knowledge of
Seller, threatened in writing against Seller with respect to the Business.
Seller is in compliance in all material respects with (i) all applicable Laws
respecting employment and wage and hours, and with all terms and conditions of
employment, agreements with third parties, codes of conduct, visas, work
permits, in each case, with respect to the Transferred Employees; and (ii) is
not liable for any payment to any Governmental Body, any trust or other fund
governed by or maintained by or on behalf of any Governmental Body, with respect
to unemployment compensation benefits, social security or other similar, legally
mandated benefits or obligations for the Transferred Employees (other than
routine payments to be made in the normal course of business and consistent with
past practice). There are no pending, or to the knowledge of Seller threatened
claims or actions against the Seller under any employment policy or disability
policy with respect to the Transferred Employees. Except as set forth on
Section 3.17 of the Seller Disclosure Letter, no event has occurred for which
any material liability may be incurred by Seller in relation to the Transferred
Employees for breach of any contract of services or for services or for any
other liability accruing from the termination of employment or for services
whether under Law or otherwise.

        3.18    Environment, Health and Safety.    For purposes of this
Agreement, the following terms shall have the meanings ascribed to them below:

        (a)    Definitions.    

        (i)    "Hazardous Material" is any material, chemical, substance or
waste that has been designated by any Governmental Body to be radioactive,
toxic, hazardous or otherwise a danger to health, reproduction or the
environment or the disposal, treatment, transfer, storage or manufacture of
which is regulated in any manner by a Governmental Body.

        (ii)   "Environmental Laws" are all applicable laws, rules, regulations,
orders, treaties, statutes, and codes promulgated by any Governmental Body which
prohibit, regulate or control any Hazardous Material or any Hazardous Material
Activity, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, the Resource Recovery and
Conservation Act of 1976, the Federal Water Pollution Control Act, the Clean Air
Act, the Hazardous Materials Transportation Act, the Occupational Safety and
Health Act, the Clean Water Act, comparable laws, rules, regulations,
ordinances, orders, treaties, statutes, and codes of other Governmental Bodies,
the regulations

27

--------------------------------------------------------------------------------






promulgated to any of the foregoing, and all amendments and modifications of any
of the foregoing.

        (iii)  "Hazardous Materials Activity" is the transportation, transfer,
recycling, storage, use, treatment, manufacture, removal, remediation, release
(or threat of release), exposure of others to, sale, or distribution of any
Hazardous Material or any product containing a Hazardous Material.

        (iv)  "Environmental Permit" is any approval, permit, license or consent
required to be obtained from any private person or any Governmental Body with
respect to a Hazardous Materials Activity which is or was conducted by the
Seller.

        (b)    Condition of Property.    As of the Closing, except in compliance
with Environmental Laws or in a manner that could not reasonably be expected to
result in material liability to Seller, no Hazardous Materials are present, as a
result of actions of Seller with respect to the operation of the Business, or,
to the knowledge of Seller, as a result of any actions of any third party or
otherwise, on the Facility. Except in compliance with Environmental Laws or in a
manner that could not reasonably to result in a material liability to Seller,
there are, to the knowledge of Seller, no underground storage tanks, asbestos
which is friable or likely to become friable or PCBs present on the Facility.

        (c)    Hazardous Materials Activities.    Seller has conducted all
Hazardous Material Activities relating to the Business in compliance in all
material respects with all applicable Environmental Laws. To the knowledge of
Seller, the Hazardous Materials Activities of Seller prior to the Closing
relating to the Business have not resulted in the exposure of any person to a
Hazardous Material in a manner which has caused an adverse health effect to any
such person.

        (d)    Permits.    Seller holds all Environmental Permits which are in
all material respects necessary for the conduct of the Business as currently
being conducted by Seller.

        (e)    Environmental Litigation.    No action, proceeding, revocation
proceeding, amendment procedure, writ, injunction or claim is pending, or to the
knowledge of Seller, threatened, concerning or relating to any Environmental
Permit or any Hazardous Materials Activity of Seller relating to the Business or
the Facility.

        (f)    Reports and Records.    Seller has made available to Buyer or
made available for inspection by Buyer or its agents, representatives or
employees all material records in Seller's possession concerning the Hazardous
Materials Activities of Seller relating to the Business and all environmental
audits and environmental assessments of the Facility conducted at the request
of, or otherwise in the possession of, Seller. Seller has complied, in all
material respects, with all environmental disclosure obligations imposed on
Seller by applicable law with respect to the Transactions.

        3.19    Real Estate Representations.    

        (a)   Section 3.19 of the Seller Disclosure Letter sets forth a list of
the real property currently leased or subleased by or from Seller, or otherwise
occupied by Seller, primarily in connection with the Business including the name
of the lessor, master lessor, lessee and/or sublessee, as the case may be, and
the date of the lease or sublease (collectively, "Leases") and each amendment
thereto and with respect to any current Lease, the aggregate annual rental
and/or other fees payable under any such Lease (the "Leased Real Property").
Each of the Leases that is included in the Purchased Assets is in full force and
effect and is valid and effective in accordance with its terms in all material
respects.

        (b)   Except as otherwise described in Section 3.19(b) of the Seller
Disclosure Letter: (i) to the knowledge of Seller, there are no structural,
electrical, mechanical, plumbing, roof, paving or other

28

--------------------------------------------------------------------------------






defects in any improvements located at the Facility as would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the use, development, occupancy or operation of the Facility
in the operation of the Business as currently conducted; (ii) to the knowledge
of Seller, there are no natural or artificial conditions affecting the Facility
or any other facts or conditions that would reasonably likely have a Material
Adverse Effect on Seller's ability to occupy the Facility or to operate the
Business in the Facility as currently conducted by Seller; (iii) Seller has not
received any written notice from any insurance company of any defects or
inadequacies in the Facility or any part thereof that would reasonably be
expected to have a Material Adverse Effect on the insurability of such property
or the premiums for the insurance thereof, nor has any written notice been given
by any insurer of the Facility requesting the performance of any repairs,
alterations or other work with respect to the Facility with which compliance has
not been made, except for the failure to make such repairs, alterations or other
work that would not reasonably likely have a Material Adverse Effect on the
insurability of the Facility; (iv) other than Seller, there are no parties in
possession of any portion of the Facility leased by Seller, whether as
subtenants, trespassers or otherwise, that would materially interfere with the
use of the Facility; (v) there are no service, operating or management
agreements or arrangements regarding the Facility to which Seller is a party
that cannot be terminated on thirty (30) days' notice without material penalty
or surcharge; and (vi) to the knowledge of Seller, there currently exists water,
sewer, gas or electrical, telephone and telecommunication lines and surface
drainage systems serving the Facility that are sufficient to service the
operations of the Facility when fully occupied and operational. Except as set
forth in the "Work Letter" attached to the lease for the Facility, there are no
tenant improvements to the Facility, and the improvements set forth in the Work
Letter are the property of the landlord and restoration of the Facility to its
state prior to these improvements is not required upon termination of the lease
for the Facility.

        (c)   To Seller's knowledge, no condemnation, environmental, zoning,
land-use or other regulatory proceedings or rule making procedures have been
instituted or planned to be instituted with respect to the Facility prior to
expiration of the term of Seller's current lease for the Facility, nor has
Seller received written notice of any proceedings to impose any new taxes or
operating restrictions upon the Facility.

        3.20    Fees.    Except as set forth in Section 3.20 of the Seller
Disclosure Letter, Seller has no liability or obligation to pay any brokerage or
finders' fees or agents' commissions or any similar charges with respect to the
Transactions.

        3.21    Sufficiency of Purchased Assets.    Except as set forth on
Section 3.21 of the Seller Disclosure Letter, other than the Employees, and
subject to Seller's performance of its obligations under the Ancillary
Agreements, the Purchased Assets collectively constitute, and will collectively
constitute as of the Closing Date, all of the Assets necessary to operate the
Business, as currently conducted by Seller.

        3.22    Operations Permits.    Section 3.22 of the Seller Disclosure
Schedule sets forth each Permit held by Seller as of the date hereof and that
relates, directly or indirectly, and whether or not exclusively related, to the
Business (collectively, the "Business Permits").

        (a)   Seller is not in material default (or with the giving of notice or
lapse of time, or both, would be in material default) under, or violation in any
material respect of, any Business Permit.

        (b)   To the knowledge of Seller, the Assigned Permits are sufficient to
enable Buyer to conduct the Business as currently conducted by Seller in
compliance in all material respects with all applicable Laws.

        3.23    Non-Governmental Certifications.    Section 3.23 of the Seller
Disclosure Letter contains a complete and accurate list of all customer,
supplier and other non-governmental entities that have issued certifications or
quality assurance criteria regarding the Qualified Products.

29

--------------------------------------------------------------------------------





        3.24    Customers.    Listed in Section 3.24 of the Seller Disclosure
Letter are the names and addresses of each of the ten (10) most significant
customers (by revenue) of the Business for the twelve-month period ended
September 30, 2005 and the amount for which each such customer was invoiced
during such period with respect to the Business. Seller has not received any
written notice that any such significant customer has ceased, or will cease, to
use the products, equipment, goods or services of the Business or has
substantially reduced, or will substantially reduce, the use of such products,
equipment, goods or services of the Business.

        3.25    Suppliers.    Listed in Section 3.25 of the Seller Disclosure
Letter are the names and addresses of each of the ten (10) most significant
suppliers of raw materials, supplies, merchandise and other goods for the
Business for the twelve-month period ended September 30, 2005 and the amount for
which each such supplier invoiced Seller during such period with respect to the
Business. Seller has not received any written notice that any such supplier will
not sell raw materials, supplies, merchandise and other goods to Buyer at any
time after the Closing Date on terms and conditions substantially similar to
those imposed on current sales to the Business, subject only to general price
increases and existing agreements with such suppliers.

        3.26    No Adverse Developments.    Since September 30, 2005, there has
not been any effect in or change to the Purchased Assets or the Business that
has had, or is reasonably likely to have or result in, a Material Adverse Effect
on the Purchased Assets or the Business.

        3.27    Inventories.    The Finished Goods Inventory is useable and
saleable in the ordinary course of the Business as currently conducted. The
Finished Goods Inventory does not consist of items that are obsolete or damaged.
Seller is not under any obligation or liability with respect to accepting
returns of items of Consigned Finished Goods Inventory in the possession of its
customers other than in the ordinary course of the Business consistent with past
practice. All of the Finished Goods Inventory, including the Consigned Finished
Goods Inventory, are located at the location(s) set forth on Schedule 1.1(ee).


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER


        Subject to such exceptions as are specifically disclosed in the
disclosure letter supplied by the Parent to Seller (the "Parent Disclosure
Letter"), each of Parent and Buyer, jointly and severally, hereby represents and
warrants to Seller that the statements contained in this Article IV are true and
correct as of the date of this Agreement; provided, that the representations and
warranties contained in this Article IV that are made as of a specified date are
only represented as being true and correct as of such date.

        4.1    Organization, Qualification, and Corporate Power.    Parent is a
corporation duly organized, validly existing, and in good standing under the
laws of Delaware. Buyer is a corporation duly organized, validly existing, and
in good standing under the laws of Delaware and is a wholly-owned Subsidiary of
Parent. Sanmina-Singapore is a corporation duly organized and validly existing
under the laws of the Republic of Singapore and is an indirect, wholly-owned
subsidiary of Parent. Each of Parent, Buyer and Sanmina-Singapore has all
necessary corporate power and authority to enter into this Agreement, each of
the Ancillary Agreements to which it is a party and all other agreements and
instruments executed and delivered by it pursuant to this Agreement, to carry
out its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. Each of Parent, Buyer and Sanmina-Singapore is
duly authorized to conduct its business and is in good standing under the laws
of each other jurisdiction where such qualification is required and in which the
failure to so qualify is reasonably likely to (i) in the aggregate have a
Material Adverse Effect on Parent or Buyer, taken as a whole, or (ii) adversely
affect the ability of Parent or Buyer to execute and

30

--------------------------------------------------------------------------------




deliver this Agreement and the Ancillary Agreements, to consummate the
Transactions or to carry out its respective obligations under this Agreement or
any Ancillary Agreement to which it is a party.

        4.2    Authorization.    Each of Parent, Buyer and Sanmina-Singapore has
full power and authority to enter into, execute and deliver this Agreement and
each of the Ancillary Agreements to which it is a party, and to consummate the
Transactions and to perform its obligations hereunder and thereunder, and the
execution and delivery of this Agreement and the Ancillary Agreements by each of
Parent, Buyer and Sanmina-Singapore, the performance by each of Parent, Buyer
and Sanmina-Singapore of its obligations hereunder and thereunder and the
consummation by each of Parent, Buyer and Sanmina-Singapore of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of each of Parent, Buyer and Sanmina-Singapore and
no other proceedings on the part of either Parent, Buyer or Sanmina-Singapore
are necessary to authorize the execution, delivery and performance by Parent,
Buyer and Sanmina-Singapore of this Agreement and the Ancillary Agreements. This
Agreement and the Ancillary Agreements to which either Parent, Sanmina-Singapore
and/or Buyer is a party constitute the valid and legally binding obligations of
each of Parent, Sanmina-Singapore or Buyer, enforceable against each of Parent,
Sanmina-Singapore or Buyer in accordance with their respective terms and
conditions, except as such enforceability may be limited by principles of public
policy and subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.

        4.3    No Conflicts.    Neither the execution and the delivery of this
Agreement and the Ancillary Agreements by Parent, Buyer and Sanmina-Singapore
nor the consummation of the Transactions, nor the conduct of the Business by
Parent and/or Buyer following the Closing will (A) violate any material
constitution, Law, injunction, judgment, order, decree, ruling, charge, or other
restriction of any Governmental Body, or court to which Parent or Buyer is
subject, (B) violate or conflict with any provision of the charters, bylaws or
organizational documents of Parent or Buyer, or (C) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under, any agreement, contract, lease, license, instrument, or other
arrangement to which Parent or Buyer is a party or by which either is bound or
to which any of their assets is subject, other than any of the foregoing which
would not in the aggregate (i) have a Material Adverse Effect on Parent, Buyer
or Sanmina-Singapore, taken as a whole, or (ii) adversely affect the ability of
Parent, Buyer or Sanmina-Singapore to execute and deliver this Agreement and the
Ancillary Agreements, to consummate the Transactions or to perform their
respective obligations hereunder and thereunder.

        4.4    Consents.    No consent, waiver, approval, order, license,
permit, certificates, filing or authorization of, or registration, declaration
or filing with, any Governmental Body or any third party, including a party to
any agreement with Parent, Buyer or Sanmina-Singapore, is required by or with
respect to Parent, Buyer or Sanmina-Singapore in connection with the execution
and delivery of this Agreement or any of the Ancillary Agreements or the
consummation of the Transactions, except for (i) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable federal and state securities laws, (ii) any
applicable filings required under applicable antitrust laws, and (iv) such
consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings in which the failure of which to obtain would not in
the aggregate (i) have a Material Adverse Effect on Parent, Buyer or
Sanmina-Singapore, or (ii) affect the ability of Parent, Buyer or
Sanmina-Singapore to execute and deliver this Agreement and the Ancillary
Agreements to which each is a party, to consummate the Transactions or to
perform their respective obligations under this Agreement or any such Ancillary
Agreement.

        4.5    Payment of Purchase Price.    As of the Closing Date, Buyer will
have sufficient funds to pay the Closing Purchase Price and the Earn-Out
Consideration.

31

--------------------------------------------------------------------------------





ARTICLE V

PRE-CLOSING COVENANTS


        With respect to the period between the execution of this Agreement and
the earlier of the termination of this Agreement in accordance with its terms
and the Closing (the "Pre-Closing Period"):

        5.1    Operation of Business.    

        (a)   Seller agrees that, during the Pre-Closing Period, except as
contemplated by this Agreement, any Ancillary Agreement or the Transactions, or
as otherwise consented to or approved in advance by Parent or Buyer, Seller
shall:

        (i)    use all commercially reasonable efforts to (i) preserve intact
the present business organization, reputation, contractual and other
arrangements of the Business then under the control of Seller, (ii) keep
available (subject to dismissals and retirements and resignations in the
ordinary course of business consistent with past practice) the services of the
present Employees of the Business, (iii) maintain the Purchased Assets in good
working order and condition, ordinary wear and tear excepted, (iv) maintain the
goodwill of customers, suppliers and distributors of the Business and other
Persons with whom Seller otherwise has significant business relationships in
connection with the Business, and (v) continue all current sales, service,
marketing, promotional, product development and other activities relating to the
Business substantially consistent with Seller's past practices during the twelve
(12) month period immediately preceding the date of this Agreement;

        (ii)   except to the extent required by applicable Law and consistent
with past practice, (i) cause the Books and Records of the Business to be
maintained in the usual, regular and ordinary manner, and (ii) not permit any
change in any pricing, investment, accounting, financial reporting, inventory,
credit, allowance or Tax practice, policy or election of Seller that would
materially and adversely affect the Business, the Purchased Assets or materially
increase the Assumed Liabilities;

        (iii)  use all commercially reasonable efforts to continue in full force
and effect all material insurance policies (or comparable insurance policies)
insuring the Business and the Purchased Assets; and

        (iv)  comply in all material respects with all Laws and Orders
applicable to the Business, and promptly following receipt thereof deliver to
Buyer copies of any written notice received from any Governmental Body or other
Person alleging any violation of any such Law or Order.

        (b)   Seller agrees that, during the Pre-Closing Period, except as
contemplated by this Agreement, the Ancillary Agreements or the Transactions or
as otherwise consented to or approved in advance by Parent or Buyer, Seller
shall not:

        (i)    make any representation or promise, oral or written, to any
Employee of the Business concerning any employee benefit plan of Parent or
Buyer, except for statements as to the rights or accrued benefits of any
Employee of the Business under the terms of any employee benefit plan or
agreements or as otherwise required by Law;

        (ii)   make any increase in the salary, wages or other compensation
(cash, equity or otherwise) of any Employee whose annual salary is or, after
giving effect to such change, would be the equivalent of $50,000 or more, and in
the aggregate in excess of $100,000;

        (iii)  establish or materially modify any (i) targets, goals, pools or
similar provisions in respect of any fiscal year under any Benefit Plan, any
employment-related contract or other

32

--------------------------------------------------------------------------------






compensation arrangement with or for Employees or (ii) salary ranges, increase
guidelines or similar provisions in respect of any Benefit Plan, any
employment-related contract or other compensation arrangement with or for
Employees, except, in each case, in the ordinary course of business consistent
with past practice;

        (iv)  terminate the employment of any Transferred Employee, except for
cause and in such case to provide notice to Parent or Buyer prior to any such
termination to the extent reasonably feasible in the circumstances; or

        (v)   enter into any Contract to do or engage in any of the foregoing
items set forth in this Section 5.1(b).

        (c)   Seller agrees that, during the Pre-Closing Period, except as
permitted by this Agreement, the Ancillary Agreements or the Transactions or as
otherwise consented to or approved in advance by Parent or Buyer, Seller shall
not:

        (i)    acquire, lease, license or dispose of or agree to acquire lease,
license or dispose of any assets that would constitute Purchased Assets
hereunder, other than in the ordinary course of business consistent with past
practice, or create or incur any material Lien, other than a Permitted Lien, on
any assets that would constitute Purchased Assets hereunder;

        (ii)   enter into, amend, modify, terminate (partially or completely),
grant any waiver under or give any consent with respect to any Assigned Contract
or any Assumed License or Permit, in each case other than in the ordinary course
of business consistent with past practice;

        (iii)  violate, breach or default in any material respect under, or take
or fail to take any action that (with or without notice or lapse of time or
both) would constitute a material violation or breach of, or material default
under, any term or provision of any Assigned Contract or Assigned Permit;

        (iv)  make any material changes in the conduct of the Business, except
as specifically contemplated or permitted by this Agreement, any Ancillary
Agreement or the Transactions;

        (v)   enter into any Contract with any Person related to any merger,
consolidation or other business combination that would interfere with or
adversely affect the Business or the ability of Seller to consummate the
transactions (including but not limited to the purchase and sale of the
Purchased Assets) contemplated hereby and pursuant to the Ancillary Agreements,
unless such Person agrees in writing that such merger, consolidation or other
business combination is subject to the terms and conditions of this Agreement
and the Ancillary Agreements; or

        (vi)  enter into any Contract to do or engage in any of the foregoing
items set forth in this Section 5.1(c).

        5.2    Access to Information.    Subject to Parent's and Buyer's
compliance with the provisions of Section 6.1, Seller shall permit Buyer and its
representatives during the Pre-Closing Period to have reasonable access during
normal business hours, upon reasonable advance notice, to the Books and Records
of the Business, the Employees and the Purchased Assets then under the control
of Seller (including the testing and investigation of the Facility as Buyer
reasonably deems necessary prior to the Closing) for the purposes of, among
other things, identifying and verifying the value of the Purchased Assets to be
purchased at the Closing provided, however, that such access shall be conducted
by Buyer and its representatives in such a manner as not to interfere
unreasonably with the businesses or operations of Seller or the Business and as
is not in violation of Seller's lease for the Facility.

33

--------------------------------------------------------------------------------



        5.3    Notice of Developments.    During the Pre-Closing Period, Seller
shall give prompt notice to Buyer of (i) the occurrence or non occurrence of any
event of which Seller has knowledge, the occurrence or non occurrence of which
is reasonably likely to cause any representation or warranty of Seller contained
in this Agreement to be untrue or inaccurate in any material respect at or prior
to the Closing and (ii) any failure of Seller to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 5.3 shall not limit or otherwise affect any remedies available to the
Party receiving such notice. No disclosure by either party pursuant to this
Section 5.3 shall be deemed to amend or supplement the representations and
warranties of such parties made hereunder or prevent or cure any
misrepresentations, breach of warranty or breach of covenant without the written
consent of the other parties hereto.

        5.4    No Solicitation.    During the Pre-Closing Period, neither Seller
nor any Subsidiary of Seller shall (nor shall it permit its Representatives to)
directly or indirectly take any of the following actions with any Person other
than Parent, Buyer and their designees: (a) solicit, initiate, consider,
encourage or accept any proposals or offers from, or conduct discussions with or
engage in negotiations with, any Person relating to any possible Acquisition
Proposal with Seller or any of its Subsidiaries (whether such Subsidiaries are
in existence on the date hereof or are hereafter organized); (b) provide
information with respect to Seller to any Person, other than Parent or Buyer,
relating to, or otherwise cooperate with, facilitate or encourage any effort or
attempt by any such Person with regard to, any possible Acquisition Proposal
with Seller or any Subsidiary of Seller (whether such Subsidiary is in existence
on the date hereof or is hereafter organized), except as required by Law;
(c) enter into a contract or agreement (whether oral or written) with any
Person, other than Parent or Buyer, providing for an Acquisition Proposal with
Seller or any Subsidiary of Seller (whether such Subsidiary is in existence on
the date hereof or is hereafter organized); or (d) make or authorize any
statement, recommendation or solicitation in support of any possible Acquisition
Proposal with Seller or any Subsidiary of Seller (whether such Subsidiary is in
existence on the date hereof or is hereafter organized) other than by Parent or
Buyer. Seller shall, and shall cause its Representatives to, immediately cease
and cause to be terminated any such contacts or negotiations with any Person
relating to any Acquisition Proposal. As used in this Section 5.4, "Acquisition
Proposal" shall mean a proposal or offer for (i) a merger, consolidation or
other business combination involving an acquisition of the Business or the
Purchased Assets or (ii) any extraordinary business transaction involving or
otherwise relating to the Business or Purchased Assets; provided however, that
the term "Acquisition Proposal" shall not include any proposal or offer for any
business combination or similar transaction involving Seller or any of its
Subsidiaries or any assets of Seller or any of its Subsidiaries (other than the
Purchased Assets) that does not disturb, interfere with or adversely effect
Parent's or Buyer's rights under this Agreement and the Ancillary Agreements,
the availability of the Purchased Assets for purchase and delivery to Parent and
Buyer as provided in this Agreement or Seller's ability to perform and comply
with its obligations under this Agreement or any of the Ancillary Agreements.

        5.5    Reasonable Efforts.    During the Pre-Closing Period, each of the
Parties will use their reasonable efforts to take all action and to do all
things necessary, proper, or advisable in order to consummate and make effective
the transactions contemplated by this Agreement (including satisfaction, but not
waiver, of the closing conditions set forth in Article VII below).

        5.6    Notices and Consents.    During the Pre-Closing Period, Seller
will give any notices to third parties and use reasonable commercial efforts to
obtain any third party consents that are listed in Schedule 7.1(e) to the Seller
Disclosure Letter. During the Pre-Closing Period, except as may be otherwise
agreed by the Parties, each of the Parties will give any notices to, make any
filings with, and use its commercially reasonable efforts to obtain any
authorizations, consents, and approvals of, Governmental Bodies in connection
with the matters identified in Sections 3.3 and 3.4 of Seller

34

--------------------------------------------------------------------------------




Disclosure Letter or as otherwise reasonably required in connection with the
transactions contemplated by this Agreement.

        5.7    Employee Matters.    

        (a)    Offers of Employment.    Prior to the Closing, Buyer shall offer
employment, contingent on the Closing, to each of the Employees identified by
Buyer on Schedule 5.7(a) (such Schedule 5.7(a) may be updated by Buyer at any
time prior to the date three (3) days prior to the Closing) and who are still
employed by Seller or a Subsidiary of Seller on the day immediately preceding
the Closing Date, such employment to commence on the Closing Date on terms that
will provide such Employees salaries not less than their current base salaries
with Seller and that will include customary medical insurance, health and other
benefits customarily provided by Parent to its employees generally on a
non-discriminatory basis. With respect to certain Employees identified on
Schedule 5.7(a), such offer of employment will include vacation eligibility on
the terms identified for such Employee on Schedule 5.7(a), rather than on
Buyer's standard terms for similarly situated personnel. Seller shall, and shall
cause its officers, to cooperate with Parent and Buyer in connection with their
good faith efforts to hire the Employees listed on Schedule 5.7(a), including,
without limitation, allowing representatives of Parent and Buyer reasonable
access during normal business hours to meet with and distribute to such
Employees such forms and other documents relating to their proposed employment
with Parent or Buyer, provided such access does not unreasonably interfere with
Seller's conduct of the Business. Immediately prior to the Closing Date, Seller
shall transfer or terminate all Employees employed at the Facility who have not
been identified on Schedule 5.7(a) or otherwise hired by Parent or Buyer. Seller
shall be solely liable for all (i) Employment Liabilities and other Liabilities,
if any, of Seller to any and all Employees who do not accept employment with
Buyer and (iii) all Liabilities for severance and other costs, including without
limitation, employment-related Liabilities and other obligations related to
transfers and terminations of Employees who are not listed on Schedule 5.7(a) or
have not otherwise been hired by Parent or Buyer (the "Termination
Liabilities"); provided, however, that Buyer shall be liable for the Termination
Liabilities with respect to Transferred Employees but only to the extent such
Termination Liabilities are not Assumed Employment Liabilities.

        (b)   Buyer and Seller shall use commercially reasonable efforts to
achieve an orderly transfer of the Transferred Employees to the employment of
Parent or Buyer effective upon the Closing as contemplated by this Agreement.
Upon satisfaction of the conditions to the payment of the Employee Retention
Bonuses, Buyer shall pay to the eligible Transferred Employees, as set forth on
Schedule 5.7(b), their respective Employee Retention Bonuses.

        (c)   Prior to Closing, Seller and its Subsidiaries shall not take any
actions: (i) to offer alternate employment within the Seller's or any of its
Subsidiaries' operations to any Employees listed on Schedule 5.7(a), except as
otherwise agreed to by Parent or Buyer, or (ii) to actively and willfully
discourage or prevent any Employee listed on Schedule 5.7(a) from becoming an
employee of Parent or Buyer on or after the Closing Date.

35

--------------------------------------------------------------------------------






ARTICLE VI

OTHER AGREEMENTS AND COVENANTS


        6.1    Confidentiality.    All Book and Records of Seller, and other
confidential and/or proprietary information of a party to this Agreement are
hereinafter referred to as "Confidential Information." A party who owns and
discloses its Confidential Information is referred to below as a "Disclosing
Party" and a party who receives or is given access to a Disclosing Party's
Confidential Information is referred to below as a "Receiving Party." Each party
hereto agrees that all Confidential Information of another party that is
disclosed to such party in the course of negotiating the Transactions
contemplated by this Agreement or conducting due diligence in connection
herewith will be held in confidence, and will not be used or disclosed by the
Receiving Party except for the purposes relating to or permitted by this
Agreement for which such Confidential Information was disclosed, and in the
event of termination of this Agreement prior to completion of the Transactions,
will be promptly destroyed by the Receiving Party or returned to the Disclosing
Party, upon the Disclosing Party's written request. It is agreed that
Confidential Information will not include information that: (i) was rightfully
known to such Receiving Party before receipt of such information from the
Disclosing Party; (ii) is or becomes generally known to the public through no
breach of this Section or any act or omission on the part of the Receiving
Party; (iii) was or is disclosed by a third party having the legal right to
disclose such information with no obligation of confidence to the Disclosing
Party, or is required to be disclosed as a result of court order or similar
process; or (iv) is independently developed by the Receiving Party without use
of any of the Disclosing Party's Confidential Information (as evidenced by a
contemporaneous writing).

        6.2    Additional Documents and Further Assurances.    Each Party
hereto, at the reasonable request of another Party hereto, shall execute and
deliver such other instruments and do and perform such other acts and things as
may be reasonably necessary or desirable for effecting completely the
consummation of the Transactions (provided that the foregoing will not require
any Party to make any payment of consideration to any other Person).

        6.3    Covenant Not to Compete.    

        (a)    Covenant.    Subject to the provisions of Section 6.3(f) below,
in partial consideration of the payment of the Purchase Price, Seller covenants
and agrees that, if the sale and purchase of the Purchased Assets hereunder is
consummated and closed, then during the Restricted Period (as defined below),
Seller and its Subsidiaries shall not, directly or indirectly, (i) engage in,
carry on, manage, operate, perform or control the management or operation of any
Restricted Business (as defined below) in any portion of the territory (the
"Restricted Territory") consisting of the world, or (ii) own any equity interest
in any Person that, as a principal part of its business, is engaged in, carries
on, manages, operates, performs or controls the management or operations of any
Restricted Business in the Restricted Territory, provided however, that the
covenant set forth in clause (a)(ii) above will not prohibit Seller from
(i) owning up to 10% of the outstanding voting securities of a publicly-held or
privately-held company as long as no employee or other representative of Seller
serves in a managerial or advisory capacity with respect to such company or
(ii) investing in venture capital or other investment funds having investments
in companies engaged in the Restricted Business as long as Seller does not
exercise any managerial or operational control over or provide services to any
such portfolio company engaged in the Restricted Business.

        (b)    Restricted Period.    Subject to the provisions of Section 6.3(f)
below, as used herein, the term "Restricted Period" means that period of time
beginning immediately after the completion of the Closing on the Closing Date
and ending on that date which is the earliest to occur of: (i) four (4) years
after the Closing Date; or (ii) the failure by Buyer to pay Seller in full any
Earn-Out Consideration (including but not limited to the Period 1 Shortfall or
the Period 2 Shortfall) when

36

--------------------------------------------------------------------------------






such payment is due to Seller hereunder, which failure remains uncured within
ten (10) business days after notice after notice of default on such payment is
received by Parent or Buyer.

        (c)    Restricted Business; OEM Customer.    For purposes of this
Section 6.3, the term "Restricted Business" means each of the following: (i) the
design, manufacture, distribution or sale of Business Products or products
substantially similar to Business Products to Qualified Business Customers or
OEM Customers (as defined below), and (ii) the design, manufacture, distribution
or sale of Business Products or external storage system products to Qualified
Business Customers or OEM Customers. For purposes of this Section 6.3, the term
"OEM Customers" means companies (i) that are engaged in the design, development,
manufacture and sale or distribution of electronics systems and products under
such companies' brand names and (ii) that purchase Business Products or external
storage system products directly from Parent or its Affiliates. Notwithstanding
the foregoing, none of the following activities (whether considered separately
or collectively) shall constitute a Restricted Business for purposes hereof and
accordingly Seller and its Affiliates, successors and assigns shall be entitled
to engage in each of the following activities at any time without any breach or
violation of Section 6.3 of this Agreement: (i) the development, marketing, sale
and distribution of products substantially similar to or having the same or
substantially similar functionality as Business Products by Seller or its
Affiliates to customers under any Seller-owned brand; (ii) the development,
marketing, sale and distribution of Seller's Jupiter family of products as set
forth on Schedule 6.3(c) (the "Jupiter Products") to International Business
Machines Corporation and its Affiliates; (iii) the performance of the FS
Agreement as contemplated by Section 2.8(b) of this Agreement until such time as
the FS Agreement is duly and validly assigned to Parent or its Affiliates; and
(iv) the development, marketing, sale and distribution of storage software or
software for RAID controllers or other similar products not involving (x) the
development of external system storage hardware products or (y) the development,
marketing, sale or distribution of JBODs or RBODs.

        (d)    Other.    Parent and Seller acknowledge and agree that compliance
with the covenants contained in this Section 6.3 is necessary to protect Parent
and Buyer and that a breach of any such covenant would result in irreparable and
continuing damage for which there would be no adequate remedy at Law. Seller
agrees that in the event of any breach of such covenant, Parent or Buyer shall
be entitled to seek a preliminary and permanent injunctive relief and to such
other and further relief as is proper under the circumstances without the
posting of any bond by Parent or Buyer. Seller agrees that these covenants shall
be deemed to be a series of separate covenants not to compete for each year
within the applicable periods of non-competition and separate covenants not to
compete for each state within the United States and each country in the world.
If any court of competent jurisdiction determines any of the foregoing covenants
to be unenforceable with respect to the term thereof or the scope of the subject
matter or geography covered thereby, then such covenant shall nonetheless be
enforceable by such court against Seller or other relevant Person upon such
shorter term or within such lesser scope as may be determined by the court to be
reasonable and enforceable. In the event Seller or any of its Subsidiaries is in
violation of the aforementioned restrictive covenants, then the time limitation
thereof shall be extended for a period of time during which such breach or
breaches shall occur, unless a court of competent jurisdiction renders a final
non-appealable judgment to the effect that such extension is illegal or
unenforceable.

        (e)    Non-Solicitation.    Subject to the provisions of Section 6.3(g)
below, Seller further covenants and agrees that, without the prior written
consent of the Parent, Seller and its Subsidiaries will not, (i) for a period of
one (1) year following the Closing Date hire as an employee officer, agent,
consultant or advisor of Seller, or in any other capacity whatsoever, any
Transferred Employee engaged in the operation of the Business whose employment
has not been terminated by Parent, Buyer or an Affiliate of Parent and (ii) for
a period of two (2) years

37

--------------------------------------------------------------------------------






following the Closing Date, solicit for employment as an employee, officer,
agent, consultant or advisor of Seller, or in any other capacity whatsoever, any
Transferred Employee engaged in the operation of the Business whose employment
has not been terminated by Parent, Buyer or an Affiliate of Parent. As used
herein, "solicit" means to affirmatively contact or communicate in any manner
whatsoever, including, but not limited to, contacts or communications by or
through intermediaries, agents, contractors, representatives, or other parties,
provided that nothing herein shall be construed to prohibit Seller or any of its
Subsidiaries from (i) placing advertisements for employment, requests for
inquiry about employment or the availability of employment that are generally
available or accessible by significant segments of the public, such as, without
limitation, in any newspaper, trade magazine, other periodical, website or
publication, or (ii) responding to any unsolicited inquiry by any Transferred
Employee concerning employment.

        (f)    Effect of Change of Control.    Except as provided below in this
Section 6.3(f), this Section 6.3 shall be binding upon any successor to or
assignee of all or substantially all the assets of business of Seller, and
Seller will cause any such successor or assignee to acknowledge and agree to be
bound by this Section 6.3 for the benefit of Parent and Buyer as a condition
precedent to making such entity its successor or assignee to all or
substantially all of Seller's assets or business; provided, however that: (i) if
Seller consummates a Seller Change of Control (as defined below) in which the
acquiring entity, or any of its Affiliates, is, immediately prior to such Seller
Change of Control transaction, engaged in the Restricted Business then this
Section 6.3 shall not thereafter be binding on such acquiring entity or its
Affiliates (with respect to their Restricted Business activities); (ii) if
Seller consummates a Seller Change of Control in which the acquiring entity is,
immediately prior to such Seller Change of Control transaction, not engaged in
any aspect of the Restricted Business, then this Section 6.3 shall not prevent,
prohibit or restrict such acquiring entity or its Affiliates from engaging in
any aspect of the Restricted Business except that the acquiring entity and its
Affiliates may not make any use of Business Intellectual Property in connection
with their conduct of any Restricted Business activities for so long as the
covenant set forth in this Section 6.3 remains in effect on Seller; and (iv) if
the Restricted Period has not previously terminated in accordance with the
provisions of this Section 6.3(b), the Restricted Period and this Section 6.3
shall each terminate in its entirety upon the consummation of any Seller Change
of Control following the third (3rd) anniversary of the Closing Date or upon
such third (3rd) anniversary of the Closing Date, in the event a Seller Change
of Control is consummated on or prior thereto. As used herein, the term "Seller
Change of Control" of Seller shall mean: (i) the sale or other disposition of
all or substantially all of Seller's assets; (ii) the issuance of voting
securities of Seller to a single acquiror or a group of affiliated acquirors in
a single transaction or series of related transactions, if the voting securities
so issued represent fifty percent (50%) or more of the voting power of all
Seller's then outstanding securities as of immediately after their issuance; or
(iii) the consummation of any consolidation, merger, tender offer or similar
transaction involving Seller or a subsidiary of Seller (each such transaction, a
"reorganization") which results in the stockholders of Seller immediately prior
to such reorganization owning, immediately after consummation of such
reorganization, either (A) voting securities of Seller or the surviving entity
of such reorganization or such surviving entity's parent entity which represent
fifty percent (50%)) or less of the voting securities of Seller, or such
surviving entity or such surviving entity's parent entity that are outstanding
immediately after consummation of such reorganization or (B) fifty percent (50%)
or less of the voting power of all voting securities of Seller or such surviving
entity or such surviving entity's parent entity that are outstanding immediately
after consummation of such reorganization.

        6.4    Covenants Regarding Books and Records and Retained Materials.    

        (a)   In order to facilitate the resolution of any claims made by or
against or incurred by a Party after the Closing or for any other reasonable
purpose, for a period of three (3) years

38

--------------------------------------------------------------------------------



following the Closing Date, each Party shall (i) retain all books and records
relevant to the Transactions, that are in such party's possession immediately
prior to the Closing (except that Seller need not retain any records that are
transferred to Buyer or Parent pursuant to this Agreement) and which relate to
the Business for periods prior to the Closing and (in the case of Seller) which
shall not otherwise have been delivered to Parent or Buyer and (ii) upon
reasonable notice, afford the officers, employees and authorized agents and
representatives of the other Party, reasonable access (including the right to
make photocopies at such other Party's expense), during normal business hours,
to such books and records. Parent and Buyer also agree with Seller that Seller
shall be entitled to possess and retain copies of all Business Records for
Seller's internal use (including preparation of financial statements and tax
returns), provided that no use of such records that would violate this Agreement
or any Ancillary Agreement may be made.

        (b)   Seller shall retain the Retained Manufacturing Materials and
Retained Software as contemplated by, and for use pursuant to, Section 3.3 of
the Buyer Supply Agreement.

        6.5    Amendment to Singapore Transaction Inventory Put.    The
inventory put provisions of Section 6.2 of the Singapore APA are hereby modified
to with respect to the inventories purchased by Sanmina-Singapore pursuant to
the Singapore APA that are used in manufacturing Business Products (the
"Singapore Business Products Inventories") (which Singapore Business Product
Inventories shall be identified on a Schedule 6.5 to be prepared by the Parties
in connection with the post-closing purchase price adjustment process provided
for in the Singapore APA) as follows:

        (a)   The First Exercise Period and Put Right associated therewith shall
not be applicable to the Singapore Business Products Inventories.

        (b)   The Second Exercise Period with respect to the Singapore Business
Products Inventories shall commence on the twelve (12) month anniversary of the
closing date under the Singapore APA and continue for a period of thirty
(30) days thereafter.

        (c)   Prior to exercising a Put Right during the Second Exercise Period
with respect to any of the Singapore Business Products Inventories,
Sanmina-Singapore shall have, with respect to the Singapore Business Products
Inventories proposed to be included in such exercise of a Put Right, used
commercially reasonable efforts to reduce its exposure with respect to such
Singapore Business Products Inventories including attempting to use such
material elsewhere within its or Parent's operations and taking such other
actions as Parent and Buyer would customarily take in the ordinary course of
business to reduce exposure related to excess and obsolete material.

All other provisions of Section 6.2 of the Singapore APA shall remain in full
force and effect, and the exercise of a Put Right by Sanmina-Singapore with
respect to the Singapore Business Products Inventories shall be governed by
Section 6.2 of the Singapore APA as amended hereby. All parties hereto that are
parties to the Singapore APA are agreeing to the provisions of this Section 6.5
with the intent that this Section 6.5 serve as an amendment to the Singapore APA
on the terms set forth above.


ARTICLE VII

CONDITIONS TO THE CLOSING


        7.1    Conditions to Parent's and Buyer's Obligation to Close.    The
obligations of Parent and Buyer hereunder are subject to the fulfillment or
satisfaction on, and as of the Closing, of each of the following conditions (any
one or more of which may be waived by Parent, but only in a writing signed by
Parent):

        (a)    Representations and Warranties.    The representations and
warranties of Seller set forth in Article III that are qualified as to
materiality or Material Adverse Effect, or in Sections 3.1, 3.2 or 3.3 shall be
true and correct, and those that are not so qualified shall be true and correct
in all

39

--------------------------------------------------------------------------------



material respects, in each case as of the date of this Agreement, and as of the
Closing with the same force and effect as if made on and as of the Closing
(except to the extent expressly made as of a particular date, in which case as
of such date).

        (b)    Covenants.    Seller shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by Seller on or prior to the Closing.

        (c)    No Actions.    No action, suit, or proceeding shall be threatened
or pending before any court or quasi- judicial or administrative agency of any
non-U.S. or any U.S. federal, state or local jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would, if successful, (A) prevent consummation of any of the
transactions contemplated by this Agreement, or (B) result in a Material Adverse
Effect on the Business or the Purchased Assets.

        (d)    Closing Certificate.    Seller shall have delivered to Parent an
officer's certificate to the effect that each of the conditions specified above
in Section 7.1(a) through 7.1(c) (inclusive) is satisfied in all respects.

        (e)    Third Party Consents.    All consents (or waivers in lieu
thereof) to the performance by Parent, Buyer and Seller of their respective
obligations under this Agreement and the Ancillary Agreements or to the
consummation of the Transactions listed in Schedule 7.1(e) to the Seller
Disclosure Letter (i) shall have been obtained, (ii) shall be in form and
substance reasonably satisfactory to Parent, and (iii) shall be in full force
and effect.

        (f)    Delivery of Documents.    Seller will have executed and delivered
to Buyer and Sanmina-Singapore the following documents:

        (i)    each of the Ancillary Agreements to which Seller is a party,
executed by Seller;

        (ii)   all documents listed on Schedule 7.1(f)(ii) that are reasonably
necessary to effect the transfer of the Purchased Assets and the Assumed
Liabilities;

        (iii)  the Business Records of Seller;

        (iv)  assignment instruments with regard to the Assigned Contracts and
the Assigned Permits, to the extent required and not included among the
Ancillary Agreements; and

        (v)   consents from all Persons to discharge any Lien (other than
Permitted Liens) existing as of the Closing on the Purchased Assets, the
Business or the Facility and set forth in Schedule 7.1(f)(v) to the Seller
Disclosure Letter.

        (g)    Board of Directors.    Buyer shall have received a certified copy
of the resolutions of the board of directors of Seller (executed by an officer
of Seller) approving this Agreement, the sale and transfer of the Purchased
Assets to Buyer pursuant to this Agreement and the Ancillary Agreements.

        (h)    Preliminary Net Asset Value Statement.    Seller shall have
executed and delivered to Buyer the Preliminary Net Asset Value Statement.

        (i)    Governmental Authorizations.    The Parties shall have received
all necessary material authorizations, consents and approvals of Governmental
Bodies.

        (j)    Employees.    Parent shall have received an executed offer letter
(including Parent or Buyer's standard form of employee proprietary information
and inventions agreement), effective as of the Closing Date, from the Requisite
Transferred Employee base (as defined below) and none of such Employees shall
have notified the Parent, Buyer or Seller of such Employee's intention not to
continue his or her employment with the Parent or Buyer after the Closing or
questioned the

40

--------------------------------------------------------------------------------






validity of any of such letters or agreement. The "Requisite Transferred
Employee Base shall mean (i) all Tier 1 Transferred Employees, (ii) at least 5
of 6 Tier II Transferred Employees and (iii) at least 14 of 18 Tier III
Transferred Employees. The classification of the Transferred Employees into
tiers I, II and III is as set forth on Schedule 7.1(j).

        7.2    Conditions to Seller's Obligations to Close.    The obligations
of Seller hereunder are subject to the fulfillment or satisfaction on, and as of
the Closing, of each of the following conditions (any one or more of which may
be waived by Seller, but only in a writing signed by Seller):

        (a)    Representations and Warranties.    The representations and
warranties of Parent and Buyer set forth in Article IV that are qualified as to
materiality or Material Adverse Effect, or in Sections 4.1, 4.2 or 4.3 shall be
true and correct, and those that are not so qualified shall be true and correct
in all material respects, in each case as of the date of this Agreement, and as
of the Closing with the same force and effect as if made on and as of the
Closing (except to the extent expressly made as of a particular date, in which
case as of such date).

        (b)    Covenants.    Parent and Buyer shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Closing.

        (c)    No Actions.    No action, suit, or proceeding shall be threatened
or pending before any court or quasi-judicial or administrative agency of any
non-U.S. or any U.S. federal, state or local jurisdiction or before any
arbitrator wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would, if successful, (A) prevent consummation of any of the
Transactions, or (B) result in a Material Adverse Effect on the Business or the
Purchased Assets.

        (d)    Closing Certificate.    Parent shall have delivered to Seller an
officer's certificate to the effect that each of the conditions specified above
in Section 7.2(a) through 7.2(c) (inclusive) is satisfied in all respects.

        (e)    Third Party Consents.    All consents (or waivers in lieu
thereof) to the performance by Parent, Buyer and Seller of their respective
obligations under this Agreement and the Ancillary Agreements or to the
consummation of the Transactions listed in Schedule 7.1(e) to the Seller
Disclosure Letter (i) shall have been obtained, (ii) shall be in form and
substance reasonably satisfactory to Seller, and (iii) shall be in full force
and effect.

        (f)    Delivery of Documents.    Parent and Buyer will have executed and
delivered to Seller the following documents:

        (i)    each of the Ancillary Agreements to which Buyer or Parent is a
party, as applicable; and

        (ii)   assumption instruments with regard to the Assigned Contracts and
the Assumed Permits to the extent not included in the Ancillary Agreements.

        (g)    Board of Directors.    Seller shall have received a certified
copy of the resolutions of each of the board of directors of Buyer and Parent
executed by an officer of Buyer or Parent, as applicable, approving this
Agreement, the purchase of the Purchased Assets by Buyer, and the Ancillary
Agreements.

        (h)    Governmental Authorizations.    The Parties shall have received
all necessary material authorizations, consents and approvals of Governmental
Bodies.

41

--------------------------------------------------------------------------------







ARTICLE VIII

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS


        8.1    Representations, Warranties and Covenants.    The covenants
contained in this Agreement shall survive the Closing Date in accordance with
their terms. The representations and warranties contained in this Agreement and
the Ancillary Agreements shall survive the Closing Date for a period of twelve
(12) months after the Closing Date (such date upon which they expire being
referred to herein as the "Survival Date") and shall thereafter expire;
provided, however, that notwithstanding the foregoing the representations and
warranties of Seller contained in Section 3.7 (Tax Matters) and Section 3.17
(Environment, Health and Safety) shall survive the Closing Date for a period of
twenty-four (24) months after the Closing Date. Buyer's or Parent's (or any
Buyer Indemnitee's) right to make a claim for indemnification under Section 9.1,
and Seller's (or any Seller Indemnitee's) right to make a claim for
indemnification under Section 9.2, shall expire with respect to any such claims
which are not made on or prior to the date, if any, on which the survival period
for such representation or warranty expires. In addition to the foregoing
provisions, any claims under Article IX must be asserted in writing with
reasonable particularity by the party making such claim, including identifying
the basis and material factual circumstances of the claim and estimate of the
potential Damages sought to be recovered thereby.


ARTICLE IX

INDEMNIFICATION


        9.1    Indemnification by Seller.    Subject to this Article IX, Seller
agrees to defend, indemnify and hold harmless Parent and Buyer and their
respective successors, assigns and Affiliates (individually, a "Buyer
Indemnitee", and collectively, the "Buyer Indemnitees") from and against and in
respect of any and all losses, damages, deficiencies, liabilities, assessments,
judgments, costs and expenses, including attorneys' fees (both those incurred in
connection with the defense or prosecution of the indemnifiable claim and those
incurred in connection with the enforcement of this provision) net of insurance
proceeds received by the Buyer Indemnitee with respect thereto (collectively,
"Damages") suffered or incurred by any Buyer Indemnitee which is caused by,
resulting from or arising out of:

        (a)   any breach of any representation, warranty or covenant of Seller
contained in this Agreement or in any Ancillary Agreement, or other agreement,
certificate, instrument or other document entered into or delivered by Seller at
the Closing in connection herewith (it being understood and agreed that solely
for purposes of determining the amount of Damages for purposes of the
indemnification obligations set forth in this Article IX, all qualifications as
to "materiality," and all "Material Adverse Effect" and "knowledge"
qualifications, contained in such representations and warranties shall be
disregarded and have no force or effect);

        (b)   Claims that the manufacturing, marketing, distribution, sale or
use of any of the Business Products by Buyer or its Affiliates from and after
the Closing Date infringe any Intellectual Property Rights of third parties to
the extent such alleged infringement is caused by a design or product
configuration that existed as of the Closing Date, including, without
limitation, liability for trebled, consequential and punitive damages in
connection with the foregoing;

        (c)   any Excluded Liabilities;

        (d)   Taxes of Seller, other than Taxes related to the transactions
contemplated hereby which Buyer has agreed to pay pursuant to Section 2.6;

42

--------------------------------------------------------------------------------






        (e)   Liabilities of Seller, whether arising before or after the
Closing, arising from or relating to the ownership of the Purchased Assets or
the conduct of the Business prior to the Closing Date (other than the Assumed
Liabilities);

        (f)    any and all Damages suffered or incurred by Buyer Indemnitee by
reason of or in connection with any claim or cause of action of any third party
to the extent arising out the operation of the Business prior to the Closing
(other than any of the Assumed Liabilities);

        Subject to the limitations set forth in Section 9.5 and elsewhere in
this Article IX, to the extent that Seller's undertakings set forth in this
Section 9.1 may be unenforceable, Seller shall contribute the maximum amount
that it is permitted to contribute under applicable Law to the payment and
satisfaction of all Damages incurred by Buyer Indemnitee.

        9.2    Indemnification by Buyer and Parent.    Subject to this
Article IX, the Buyer and Parent each joint and severally agrees to defend,
indemnify and hold harmless the Seller and its respective successors, assigns
and Affiliates (individually, a "Seller Indemnitee", and collectively, the
"Seller Indemnitees") from and against and in respect of any and all Damages
suffered or incurred by any Seller Indemnitee which is caused by, resulting from
or arising out of:

        (a)   any breach of any representation, warranty or covenant of Buyer or
Parent contained in this Agreement, or in any Ancillary Agreement, or other
agreement, certificate, instrument or other document entered into or delivered
by any Buyer at the Closing in connection herewith (it being understood and
agreed that solely for purposes of determining the amount of Damages for
purposes of the indemnification obligations set forth in this Article IX, all
qualifications as to "materiality," and all "Material Adverse Effect" and
"knowledge" qualifications, contained in such representations and warranties
shall be disregarded and have no force or effect); and

        (b)   any Assumed Liabilities;

        (c)   any of the Assigned Contracts with respect to any facts or
circumstances arising or occurring after the Closing;

        (d)   Taxes of Buyer and of Seller and Adaptec-Singapore to the extent
provided in Section 2.6;

        (e)   Liabilities (other than Excluded Liabilities) of Buyer or Parent
arising from or relating to the ownership of the Purchased Assets, actions or
inactions of Buyer or Parent or the conduct of the Business on or after the
Closing; and

        (f)    any and all Damages suffered or incurred by a Seller Indemnitee
by reason of or in connection with any claim or cause of action of any third
party to the extent arising out of the operation of the Business on or after the
Closing (except any of the foregoing that constitute or relate to Excluded
Liabilities).

        Subject to the limitations set forth in Section 9.5 and elsewhere in
this Article IX, to the extent that Buyer's or Parent's undertakings set forth
in this Section 9.2 may be unenforceable, Buyer and/or Parent shall contribute
the maximum amount that it is permitted to contribute under applicable Law to
the payment and satisfaction of all Damages incurred by Seller Indemnitees.

        9.3    Notice and Opportunity to Defend.    If any action, proceeding,
claim, liability, demand or assessment shall be asserted against any Buyer
Indemnitee or any Seller Indemnitee (the "Indemnitee") in respect of which such
Indemnitee proposes to demand indemnification, such Indemnitee shall notify the
party obligated to provide indemnification pursuant to Section 9.1 or
Section 9.2 (the "Indemnifying Party") thereof within a reasonably prompt period
of time after assertion thereof; provided, however, that the failure to so
notify the Indemnifying Party shall only affect the Indemnitee's right to
indemnification hereunder to the extent that the Indemnifying Party's interests
are actually and materially prejudiced thereby. Subject to rights of or duties
to any insurer or other third Person having

43

--------------------------------------------------------------------------------



liability therefor, the Indemnifying Party shall have the right, within ten
(10) days after receipt of such notice, to assume the control of the defense,
compromise or settlement of any such action, suit, proceeding, claim, liability,
demand or assessment, and to retain counsel in connection therewith; provided,
however, that if the Indemnifying Party shall exercise its right to assume such
control:

        (a)   the Indemnitee may, in its sole discretion and at its own expense,
employ separate counsel to represent it in any such matter, and in such event
counsel selected by the Indemnifying Party shall be required to cooperate with
such counsel of the Indemnitee in such defense, compromise or settlement for the
purpose of informing and sharing information with such Indemnitee;

        (b)   for any subject matter, the Indemnitee will, at its own expense,
make available to the Indemnifying Party those employees of the Indemnitee or
any Affiliate of the Indemnitee whose assistance, testimony or presence is
necessary to assist the Indemnifying Party in evaluating and in defending any
such action, suit, proceeding, claim, liability, demand or assessment; provided,
however, that any such access shall be conducted in such a manner as not to
interfere unreasonably with the business activities of the Indemnitee and its
Affiliates;

        (c)   the Indemnifying Party shall not compromise or settle any such
action, suit, proceeding, claim, liability or assessment without the consent of
the Indemnitee, which consent shall not be unreasonably withheld or delayed;

        (d)   in the event that any action, suit, proceeding, claim, liability
or assessment (or the compromise or settlement thereof) involves a claim by a
Buyer Indemnitee for (i) injunctive relief that affects or would reasonably be
expected to affect the Business in any material respect, or (ii) a claim for
damages (or a claim that results, or would reasonably be expected to result in
damages) in excess of limitations set forth in Section 9.5(c), Parent shall have
the right to control the defense and settlement thereof, at its sole cost and
expense (subject to the limitations set forth in Article IX; provided, however,
that Parent shall not compromise or settle any such action, suit, proceeding,
claim, liability or assessment without the consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed.

        9.4    Remedies.    Except for the right to seek to specifically enforce
the covenants hereunder, and except as specifically provided in this Agreement
(including, without limitation, the immediately succeeding sentence), following
the Closing Date, in the absence of fraud or intentional misrepresentation (a
"Fraud Claim"), the sole and exclusive remedy of both Buyer and Seller with
respect to any breach of any representation or warranty contained in this
Agreement, in any Ancillary Agreement or in any agreement, certificate,
instrument or other document entered into in connection herewith at the Closing
or any covenant or agreement in this Agreement, shall be restricted to the
indemnification rights set forth in this Article IX. Nothing contained in this
Article IX or elsewhere in this Agreement shall limit the liability of a Party
under this Agreement if this Agreement is terminated in accordance with
Article X hereof due to a material breach of this Agreement by such Party.

        9.5    Certain Limitations.    The liability of the Seller, Parent or
the Buyer, as applicable, for claims under this Agreement shall be limited by
the following:

        (a)    No Claims for Breaches of Representations and Warranties After
Survival Date.    At any time after the applicable Survival Date for a
representation and warranty, (i) the Seller shall have no further obligations
under this Article IX for breaches of such representations and warranties of the
Seller, except for Damages with respect to which the Buyer Indemnitee has timely
given the Seller written notice prior to such Survival Date in accordance with
Sections 8.1 and 9.3 and (ii) the Buyer and Parent shall have no further
obligations under this Article IX for breaches of such representations and
warranties of the Buyer or Parent, except for Damages with respect to

44

--------------------------------------------------------------------------------



which the Seller Indemnitee has given the Buyer or Parent written notice prior
to such Survival Date in accordance with Sections 8.1 and 9.3.

        (b)    Seller Indemnification Threshold.    Notwithstanding anything to
the contrary herein, except with respect to Fraud Claims, any claim by a Buyer
Indemnitee against Seller pursuant to Section 9.1(a) shall be payable by Seller
only in the event that the accumulated amount of Damages in respect of Seller's
obligations to indemnify the Buyer Indemnitees under this Agreement shall exceed
$100,000 in the aggregate (the "Seller Indemnification Threshold"); provided,
however, that at such time as the aggregate amount of Damages in respect of the
indemnity obligations of Seller shall exceed the Seller Indemnification
Threshold, Seller shall thereafter be liable for all Damages suffered or
incurred by the Buyer Indemnitees in excess of such initial $100,000 of Damages.

        (c)    Limitation on Seller Indemnification
Liability.    Notwithstanding anything to the contrary herein, in the absence of
fraud or willful breach of this Agreement except with respect to Fraud Claims
(for which there shall be no limitation), (i) in no event shall the maximum
aggregate liability of Seller in respect of any claims by the Buyer Indemnitees
against Seller pursuant to Section 9.1(a) for Damages suffered or incurred by
any Buyer Indemnitees exceed $1,800,000 and (ii) in no event shall the maximum
aggregate liability of Seller in respect of any claims by the Buyer Indemnitees
against Seller pursuant to Section 9.1(b) for Damages suffered or incurred by
any Buyer Indemnitees exceed $1,800,000. The foregoing liability maximums shall
represent separate liability limitations.

        (d)    Mitigation of Damages.    Parent and Buyer covenant that they
will use commercially reasonable efforts to mitigate potential liability for
intellectual property infringement claims indemnifiable pursuant to
Section 9.1(b). Seller shall not be liable to indemnify Buyer Indemnitees for
Damages pursuant to Section 9.1(b) to the extent that such Damages are caused by
the failure of Parent or Buyer to comply with this Section 9.5(d). This Section
shall not limit any obligation arising under applicable law that any Parent
Indemnitee or Buyer Indemnitee may otherwise have to mitigate Damages with
respect to matters for which such Indemnitee is entitled to indemnification
hereunder.

        (e)    Exceptions.    Notwithstanding anything to the contrary herein,
the limitations contained in this Section 9.5 shall not apply to claims for
indemnification by Buyer Indemnitees against Seller pursuant to Sections 9.1(c),
9.1(d), 9.1(e) and 9.1(f). Except for Fraud Claims, Buyer's or Parent's (or any
Buyer Indemnitee's) right to make a claim for indemnification under
Sections 9.1(c), 9.1(d), 9.1(e), and 9.1(f) shall expire with respect to such
claims which are not made on or prior to the date five (5) years following the
Closing Date. Notwithstanding anything to the contrary herein, the limitations
contained in this Section 9.5 shall not apply to claims for indemnification by
Seller Indemnitees against Parent or Buyer pursuant to Sections 9.2(b), 9.2(c),
9.1(d), 9.2(e) and 9.1(f). Except for Fraud Claims, Seller's (or any Seller
Indemnitee's) right to make a claim for indemnification under Sections 9.2(b),
9.2(c), 9.2(d), 9.2(e) and 9.2(f) shall expire with respect to such claims which
are not made on or prior to the date five (5) years following the Closing Date.

        (f)    No Double Recovery.    A party who is entitled to indemnification
under this Article IX may make only a single recovery for Damages suffered or
incurred by such party for which such party is entitled to indemnification under
this Article IX.

45

--------------------------------------------------------------------------------






ARTICLE X

TERMINATION


        10.1    Termination of the Agreement.    The Parties may terminate this
Agreement as provided below:

        (a)   Parent and Seller may terminate this Agreement as to all Parties
by mutual written consent at any time prior to the Closing;

        (b)   Parent or Seller may terminate this Agreement by written notice
if: (i) the Closing has not occurred by February 15, 2006; provided, however,
that the right to terminate this Agreement under this Section 10.1(b) shall not
be available to any Party whose action or failure to act has been a principal
cause of or resulted in the failure of the Closing to occur on or before such
date and such action or failure to act constitutes a material breach of this
Agreement;

        (c)   Parent or Seller may terminate this Agreement by written notice to
the other if: (i) there shall be a final nonappealable order of a court of
competent jurisdiction in effect preventing consummation of the transactions
contemplated by this Agreement or (ii) there shall be any Law or Order enacted,
promulgated or issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Body that would make consummation of the
transactions contemplated by this Agreement illegal;

        (d)   Parent or Seller may terminate this Agreement by written notice if
there shall be any action taken, or any Law or Order enacted, promulgated or
issued or deemed applicable to the transactions contemplated by this Agreement
by any Governmental Body, which would (i) prohibit Parent's or Buyer's ownership
or operation of all or a material portion of the Business or the Purchased
Assets or (ii) compel Parent or Buyer to dispose of or hold separate all or a
material portion of the business or assets of Parent or Seller as a result of
the transactions contemplated by this Agreement;

        (e)   Parent may terminate this Agreement by written notice if it is not
in material breach of its obligations under this Agreement and there has been a
material breach of any representation, warranty, covenant or agreement contained
in this Agreement on the part of Seller and such material breach has not been
cured within thirty (30) calendar days after written notice to Seller; provided,
however, that, no cure period shall be required for a breach which by its nature
cannot be cured;

        (f)    Seller may terminate this Agreement by written notice if it is
not in material breach of its obligations under this Agreement and there has
been a material breach of any representation, warranty, covenant or agreement
contained in this Agreement on the part of Parent or Buyer and such material
breach has not been cured within thirty (30) calendar days after written notice
to Parent; provided, however, that no cure period shall be required for a breach
which by its nature cannot be cured; and

        (g)   Parent may terminate this Agreement by written notice delivered to
Seller if an event having a Material Adverse Effect on, or that would reasonably
be expected to have a Material Adverse Effect on, the Business or on the
Purchased Assets shall have occurred after the date of this Agreement.

        10.2    Effect of Termination.    If any Party terminates this Agreement
in accordance with the provisions of Section 10.1 above, then effective upon
such termination all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party; provided that
each Party shall remain liable for any material breaches of this Agreement by
such Party that occurred

46

--------------------------------------------------------------------------------



prior to the termination of this Agreement; and provided, further, that the
provisions contained in Section 6.1 (confidentiality) and Article XI
(miscellaneous) shall survive termination.


ARTICLE XI

MISCELLANEOUS


        11.1    Press Releases and Public Announcements.    No Party shall issue
any press release or make any public announcement relating to the subject matter
of this Agreement without the prior written approval of the other Party;
provided, however, that (a) either Seller or Parent may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case Seller or Parent, as applicable, will use its reasonable efforts to advise
the other Parties prior to making the disclosure) and (b) Seller may correspond
with third parties in writings in form and substance reasonably satisfactory to
Parent with respect to obtaining consents from such parties pursuant to
Sections 5.6 or 7.1(f).

        11.2    No Third Party Beneficiaries.    Except as provided in
Article IX with respect to indemnification of Seller Indemnitees and Buyer
Indemnitees, this Agreement shall not confer any rights or remedies upon any
Person other than the Parties, and their respective successors and permitted
assigns, other than as specifically set forth herein.

        11.3    Entire Agreement and Modification.    This Agreement and the
Ancillary Agreements (including the exhibits and schedules hereto and thereto)
constitute the entire agreement among the Parties with respect to the subject
matter hereof and supersede any prior understandings, agreements, warranties or
representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof. The express terms in this
Agreement and the Ancillary Agreement control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof and
thereof.

        11.4    Amendment.    This Agreement may be amended by the Parties
hereto at any time by execution of an instrument in writing signed by Parent and
Seller.

        11.5    Waivers.    The rights and remedies of the Parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any Party in exercising any right, power or privilege under this Agreement or
the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (i) no claim or right of a party
hereto arising out of this Agreement, any Ancillary Agreement or the other
documents referred to in this Agreement can be waived or renounced except by a
writing to that effect signed by such party; (ii) no waiver that may be given by
a Party will be applicable except in the specific instance for which it is
given; and (iii) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement.

        11.6    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Parties; provided, however, that so long as Parent remains
liable for all obligations of Parent, Buyer or any of their respective
Affiliates under this Agreement and each Ancillary Agreement, Parent may
(i) assign any or all of its rights and interests hereunder to one or more of
its Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder.

47

--------------------------------------------------------------------------------




        11.7    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

        11.8    Headings.    The section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

        11.9    Notices.    All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) upon
delivery, if delivered by hand, (b) three Business Days after the Business Day
of deposit with Federal Express or similar overnight courier, freight prepaid or
(c) one Business Day after the Business Day of facsimile transmission, if
delivered by facsimile transmission with copy by Federal Express or similar
overnight courier, freight prepaid, and shall be addressed to the intended
recipient as set forth below:

        If to Parent, Buyer or Sanmina-Singapore:

Sanmina-SCI Corporation
2700 North First Street
San Jose, CA 95134
Attention: Robin Walker, Senior Vice President, Corporate Development
                  Steven Jackman, Vice President and Corporate Counsel
Telephone No.: (408) 964-3500
Facsimile No.: (408) 964-3636

        With copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention: Christopher D. Mitchell, Esq.
Facsimile No: (650) 493-6811

        If to Seller or Adaptec-Singapore:

Adaptec, Inc.
691 South Milpitas Boulevard
Milpitas, CA, 95035
Attention: Marshall Mohr, Chief Financial Officer
Facsimile No: (408) 957-1682

        With copy to:

Fenwick & West LLP
801 California Street
Mountain View, CA, 94041
Attention: Dennis DeBroeck, Esq.
Facsimile No.: (650) 938-5200

        Any Party may change the address to which notices, requests, demands,
claims, and other communications to such Party hereunder are to be delivered by
giving the other Parties ten (10) days' advance written notice to the other
Parties pursuant to the provisions above.

        11.10    Governing Law.    This Agreement shall be governed in all
respects solely by the substantive internal laws of the State of California,
without regard to conflicts of laws or the choice of law principles of any
jurisdiction, including the State of California, and without the need of any
Party to establish the reasonableness of the relationship between the laws of
the State of California and the

48

--------------------------------------------------------------------------------




subject matter of this Agreement, and all questions concerning the validity and
construction hereof shall be determined in accordance with the laws of the State
of California.

        11.11    Severability.    Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.

        11.12    Expenses.    Subject to the provisions of this Agreement, each
Party will bear its own costs and expenses (including legal and accounting fees
and expenses) incurred in connection with this Agreement, the Ancillary
Agreements and the transactions contemplated hereby and thereby.

        11.13    Construction.    

        (a)   The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word "including" shall
mean including without limitation.

        (b)   Unless the context requires otherwise, all words used in this
Agreement in the singular number shall extend to and include the plural, all
words in the plural number shall extend to and include the singular, and all
words in any gender shall extend to and include all genders.

        11.14    Seller Disclosure Letter.    

        (a)   The disclosures in Seller Disclosure Letter, and those in any
supplement thereto, must relate only to (i) the representations and warranties
in the section of the Agreement to which they expressly relate and (ii) any
other representation or warranties in this Agreement to the extent it is
reasonably apparent from the text of any such disclosure that such disclosure
relates to, modifies or qualifies such other representations and warranties.

        (b)   Except to the extent otherwise expressly provided in the text of
the Seller Disclosure Letter, statements contained within the Seller Disclosure
Letter shall be deemed to be representations and warranties under this
Agreement.

        11.15    Attorneys' Fees.    If any legal proceeding or other action
relating to this Agreement is brought or otherwise initiated, the prevailing
Party shall be entitled to recover reasonable attorneys' fees, costs and
disbursements (in addition to any other relief to which the prevailing Party may
be entitled).

        11.16    Further Assurances.    The Parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other Party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

        11.17    Time of Essence.    With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.

        11.18    Consent to Jurisdiction.    Subject to Section 11.2 above, the
competent court in Santa Clara County, California (the "Competent Court") (and
not any other court in any state or country) shall have exclusive jurisdiction
in connection with this Agreement. Subject to Section 11.2 above, each Party
hereby irrevocably submits to the exclusive jurisdiction of the Competent Court
in any action or proceeding arising out of or relating to this Agreement and
irrevocably waives any objection such

49

--------------------------------------------------------------------------------




person may now or hereafter have as to the venue of any such suit, action or
proceeding brought in the Competent Court or that the Competent Court is an
inconvenient forum.

        11.19    Schedules and Exhibits.    The Schedules and Exhibits described
herein and attached hereto constitute an inseparable part of this Agreement and
are incorporated into this Agreement for all purposes as if fully set forth
herein. Any disclosure made in any Schedule to this Agreement which may be
applicable to another Schedule to this Agreement shall be deemed to be made with
respect to such other Schedule only if a specific cross reference is made
thereto or if it is readily apparent that such disclosure should apply to such
other Schedule.

        11.20    Guarantee by Parent.    As a material inducement and
consideration for Seller to enter into this Agreement, Parent hereby agrees to
unconditionally and promptly guarantee, pay and perform all obligations and
duties (including but not limited to financial and non-financial obligations and
duties) of Buyer under this Agreement to the extent the same are not paid or
performed when required to be paid or performed under this Agreement.

[Remainder of Page Intentionally Left Blank]

[Signature page follows]

50

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
and Sale Agreement on of the date first above written.

        Parent:   SANMINA-SCI CORPORATION
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------


        Buyer:
 
SANMINA-SCI SYSTEMS SINGAPORE PTE. LTD.
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------


        Sanmina-Singapore
 
SANMINA-SCI USA, INC.
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------


        Seller:
 
ADAPTEC, INC.
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------


        Adaptec-Singapore
 
ADAPTEC MANUFACTURING (S) PTE. LTD.
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

   


[Signature Page to Asset Purchase Agreement]

[*]Confidential Treatment Requested. Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk to denote where omissions have been made. The
confidential material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.49



ASSET PURCHASE AND SALE AGREEMENT
TABLE OF CONTENTS
EXHIBITS
ASSET PURCHASE AND SALE AGREEMENT
RECITALS
ARTICLE I DEFINITIONS
ARTICLE II PURCHASE AND SALE OF ASSETS
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER
ARTICLE V PRE-CLOSING COVENANTS
ARTICLE VI OTHER AGREEMENTS AND COVENANTS
ARTICLE VII CONDITIONS TO THE CLOSING
ARTICLE VIII SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
ARTICLE IX INDEMNIFICATION
ARTICLE X TERMINATION
ARTICLE XI MISCELLANEOUS
